                                                                     Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 1 of 57




                                                          1
                                                               CLARKSON LAW FIRM, P.C.                           MOON LAW APC
                                                          2    Ryan J. Clarkson (SBN 257074)                     Christopher D. Moon (SBN 246622)
                                                               rclarkson@clarksonlawfirm.com                     chris@moonlawapc.com
                                                          3    Shireen M. Clarkson (SBN 237882)                  Kevin O. Moon (SBN 246792)
                                                               sclarkson@clarksonlawfirm.com                     kevin@moonlawapc.com
                                                          4    Katherine A. Bruce (SBN 288694)                   228 Hamilton Avenue, 3rd Floor
                                                               kbruce@clarksonlawfirm.com                        Palo Alto, California 94301
                                                          5    9255 Sunset Blvd., Suite 804                      Tel: (415) 730-0387
                                                               Los Angeles, CA 90069                             Fax: (650) 618-0478
                                                          6    Tel: (213) 788-4050
                                                               Fax: (213) 788-4070                               Attorneys for Plaintiff
                                                          7
                                                               Attorneys for Plaintiff
                                                          8

                                                          9

                                                         10
                                                                                                  UNITED STATES DISTRICT COURT
                                                         11
                                                                                              NORTHERN DISTRICT OF CALIFORNIA
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13   ELIZABETH MAISEL, individually and on                  Case No.:
                                                              behalf of all others similarly situated,
                                                         14                                                          CLASS ACTION COMPLAINT
                                                                                Plaintiff,                             1. Violation of Unfair Competition Law
                                                         15                                                               (Cal. Bus. & Prof. Code §§ 17200, et
                                                                       v.                                                 seq.)
                                                         16                                                            2. Violation of False Advertising Law
                                                              S.C. JOHNSON & SON, INC., a Wisconsin                       (Cal. Bus. & Prof. Code §§ 17500, et
                                                         17   Corporation,                                                seq.)
                                                                                                                       3. Violation of Consumers Legal
                                                         18                     Defendant.                                Remedies Act (Cal. Civ. Code §§
                                                                                                                          1750, et seq.)
                                                         19                                                            4. Breach of Warranty
                                                                                                                       5. Unjust Enrichment
                                                         20
                                                                                                                     JURY TRIAL DEMANDED
                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                                 1
                                                              Error! Unknown document property name.              1 COMPLAINT
                                                                                                       CLASS ACTION
                                                                      Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 2 of 57




                                                                                                                    TABLE OF CONTENTS
                                                          1
                                                               COMPLAINT ...............................................................................................................................4
                                                          2
                                                               I.      NATURE OF THE ACTION ..............................................................................................4
                                                          3
                                                                       Products................................................................................................................................6
                                                          4
                                                               II.     JURISDICTION ..................................................................................................................7
                                                          5
                                                               III.    VENUE ................................................................................................................................7
                                                          6
                                                               IV.     PARTIES .............................................................................................................................7
                                                          7
                                                                       A. Plaintiff ..........................................................................................................................7
                                                          8
                                                                       B. Defendant .......................................................................................................................8
                                                          9
                                                               V.      FACTUAL ALLEGATIONS ..............................................................................................9
                                                         10
                                                                       A. Background ....................................................................................................................9
                                                         11
                                                                       B. The Products’ Misleading and Deceptive Labeling .....................................................10
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                                             A) Product Images
                                                         13                       ecover All Purpose Cleaner ...............................................................................11
                                                                                  ecover Cream Scrub ...........................................................................................12
                                                         14                       ecover Delicate Wash ........................................................................................13
                                                                                  ecover Dishwasher Powder ................................................................................14
                                                         15                       ecover Dishwasher Tablets ................................................................................15
                                                                                  ecover Dishwasher Tablets Zero ........................................................................16
                                                         16                       ecover Fabric Softener (Morning Fresh) ...........................................................17
                                                                                  ecover Fabric Softener (Sunny Day) .................................................................18
                                                         17                       ecover Floor Soap ..............................................................................................19
                                                                                  ecover Laundry Detergent (Alpine Mint) ...........................................................20
                                                         18                       ecover Laundry Detergent (Lavender Field) ......................................................21
                                                                                  ecover Rinse Aid ................................................................................................22
                                                         19                       ecover Stain Remover .........................................................................................23
                                                                                  ecover Toilet Cleaner ..........................................................................................24
                                                         20
                                                                             B) Product Ingredients
                                                         21                       ecover All Purpose Cleaner ...............................................................................25
                                                                                  ecover Cream Scrub ...........................................................................................26
                                                         22                       ecover Delicate Wash ........................................................................................27
                                                                                  ecover Dishwasher Powder ................................................................................27
                                                         23                       ecover Dishwasher Tablets ................................................................................28
                                                                                  ecover Dishwasher Tablets Zero ........................................................................29
                                                         24                       ecover Fabric Softener (Morning Fresh) ...........................................................30
                                                                                  ecover Fabric Softener (Sunny Day) .................................................................31
                                                         25                       ecover Floor Soap ..............................................................................................32
                                                                                  ecover Laundry Detergent (Alpine Mint) ...........................................................32
                                                         26                       ecover Laundry Detergent (Lavender Field) ......................................................33
                                                                                  ecover Rinse Aid ................................................................................................35
                                                         27                       ecover Stain Remover .........................................................................................35
                                                                                  ecover Toilet Cleaner ..........................................................................................36
                                                         28

                                                                                                                                       2
                                                              Error! Unknown document property name.                       2 COMPLAINT
                                                                                                                CLASS ACTION
                                                                     Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 3 of 57




                                                          1            C. Defendant Misled Plaintiff and Reasonable Consumers, Who Relied
                                                          2                 on the Material and False Advertising Claims to Their Detriment ..............................37
                                                          3            D. The Products Are Substantially Similar .......................................................................38
                                                          4    VI.     CLASS ACTION ALLEGATIONS ..................................................................................39
                                                          5    VII. COUNT ONE.....................................................................................................................42
                                                          6            Violation of the Unfair Competition Law (“UCL”)
                                                          7            (California Business and Professions Code §§ 17200, et seq.)
                                                          8            A. “Unfair” Prong .............................................................................................................44
                                                          9            B. “Fraudulent” Prong ......................................................................................................46
                                                         10            C. “Unlawful” Prong ........................................................................................................47
                                                         11    VIII. COUNT TWO....................................................................................................................48
                          9255 Sunset Blvd., Suite 804




                                                         12            Violation of the False Advertising Law (“FAL”)
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13            (California Business & Professions Code §§ 17500, et seq.)
                                                         14    IX.     COUNT THREE ................................................................................................................51
                                                         15            Violation of Consumers Legal Remedies Act (“CLRA”)
                                                         16            (Cal. Civ. Code §§ 1750, et seq.)
                                                         17    X.      COUNT FOUR ..................................................................................................................53
                                                         18            Breach of Express Warranty
                                                         19    XI.     COUNT FIVE ....................................................................................................................54
                                                         20            Unjust Enrichment
                                                         21    XII. PRAYER FOR RELIEF ....................................................................................................56
                                                         22

                                                         23    DEMAND FOR JURY TRIAL .................................................................................................57
                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                                                    3
                                                              Error! Unknown document property name.                     3 COMPLAINT
                                                                                                              CLASS ACTION
                                                                     Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 4 of 57




                                                          1                                                  COMPLAINT
                                                          2             Plaintiff Elizabeth Maisel (“Plaintiff”), individually and on behalf of all others similarly
                                                          3    situated, as more fully described herein (the “Class” and “Class Members”), brings this class action
                                                          4    against Defendant S.C. Johnson & Son, Inc. (“S.C. Johnson” or “Defendant”), and alleges the
                                                          5    following based upon information and belief, unless otherwise expressly stated as based upon
                                                          6    personal knowledge:
                                                          7                                            NATURE OF THE ACTION
                                                          8             1.      Synopsis. In an effort to increase profits and to gain an unfair advantage over its
                                                          9    lawfully acting competitors, Defendant falsely and misleadingly labels certain of its “ecover” brand
                                                         10    cleaning products with the following claims: “Plant-based ingredients”; “With plant-based
                                                         11    ingredients”; “Plant-based & mineral ingredients”; or “With plant-based and mineral ingredients”
                          9255 Sunset Blvd., Suite 804




                                                         12    (hereinafter, “Plant-Based Representations” or “False Advertising Claims”). Defendant
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    reinforces the Plant-Based Representations on each Product by displaying images of plants,
                                                         14    including flowers and leaves, and by using green coloring. Defendant also reinforces the Plant-
                                                         15    Based Representations on each Product through the following additional labeling statements:
                                                         16                     •    “Get nature on your side”
                                                         17                     •    “Made using renewable plant-based ingredients” or “Made using renewable plant-
                                                         18                          based & mineral ingredients” 1
                                                         19                     •    “At Ecover, we have been pioneering green science for over 30 years to make
                                                         20                          effective, plant-based cleaners by planet-loving people” 2
                                                         21    ///
                                                         22    ///
                                                         23    ///
                                                         24    ///
                                                         25    ///
                                                         26    ///
                                                         27
                                                               1
                                                         28     Depicted on the Product’s back label.
                                                               2
                                                                Depicted on the Product’s back label. This statement is not contained on the Stain Remover
                                                               Product.
                                                                                                                      4
                                                              Error! Unknown document property name.              4 COMPLAINT
                                                                                                       CLASS ACTION
                                                                     Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 5 of 57




                                                          1

                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                                 5
                                                              Error! Unknown document property name.              5 COMPLAINT
                                                                                                       CLASS ACTION
                                                                     Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 6 of 57




                                                          1             2.      In light of the Plant-Based Representations, reasonable consumers, including Plaintiff,
                                                          2    believe the Products only contain ingredients that come from plants and/or from plants and minerals,
                                                          3    and that are not subject to chemical modification or processing, which materially alters the
                                                          4    ingredients’ original plant-based or mineral composition. As such, reasonable consumers, including
                                                          5    Plaintiff, believe the Products only contain natural ingredients.
                                                          6             3.      However, contrary to the labeling, the Products contain numerous ingredients that do
                                                          7    not come from plants or minerals whatsoever. In fact, Defendant admits many of the ingredients
                                                          8    in the Products are synthetic. 3 In addition to those ingredients that have nothing to do with plants
                                                          9    or minerals, the Products contain numerous ingredients that have been subjected to chemical
                                                         10    modification or processing, which materially altered the ingredients’ original plant-based or mineral
                                                         11    composition. 4 Put differently, to create certain ingredients used in the Products, plant-sourced
                          9255 Sunset Blvd., Suite 804




                                                         12    ingredients, like coconut or palm oil, are used. But these ingredients are then subjected to substantial
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    chemical modification and processing such that the resulting ingredient used in the Products is an
                                                         14    entirely new, synthetically created ingredient—one that is vastly and fundamentally different than
                                                         15    the original plant-sourced ingredient. Accordingly, the Plant-Based Representations are misleading
                                                         16    and deceptive, and therefore unlawful.
                                                         17             4.      Products. The falsely labeled ecover products at issue are as follows:
                                                         18                     (1)      ecover All Purpose Cleaner
                                                         19                     (2)      ecover Cream Scrub
                                                         20                     (3)      ecover Delicate Wash
                                                         21                     (4)      ecover Dishwasher Powder
                                                         22                     (5)      ecover Dishwasher Tablets
                                                         23                     (6)      ecover Dishwasher Tablets Zero
                                                         24                     (7)      ecover Fabric Softener (Morning Fresh)
                                                         25                     (8)      ecover Fabric Softener (Sunny Day)
                                                         26                     (9)      ecover Floor Soap
                                                         27    3
                                                                 Described in detail, infra.
                                                               4
                                                         28      See, e.g., 7 U.S.C. § 6502 (21): “The term ‘synthetic’ means a substance that is formulated or
                                                               manufactured by a chemical process or by a process that chemically changes a substance extracted
                                                               from naturally occurring plant, animal, or mineral sources[.]”
                                                                                                                      6
                                                              Error! Unknown document property name.              6 COMPLAINT
                                                                                                       CLASS ACTION
                                                                     Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 7 of 57




                                                          1                     (10)     ecover Laundry Detergent (Alpine Mint)
                                                          2                     (11)     ecover Laundry Detergent (Lavender Field)
                                                          3                     (12)     ecover Rinse Aid
                                                          4                     (13)     ecover Stain Remover
                                                          5                     (14)     ecover Toilet Cleaner
                                                          6     (collectively, the “Products”).
                                                          7             5.      Primary Objective. As a result, Plaintiff brings this action individually and on behalf
                                                          8    of those similarly situated to represent a National Class and a California Class (defined infra).
                                                          9    Plaintiff seeks injunctive relief to stop Defendant’s unlawful labeling and advertising of the
                                                         10    Products, as Plaintiff’s primary litigation objective is to enjoin Defendant’s unlawful labeling
                                                         11    practices for the National Class and California Class.
                          9255 Sunset Blvd., Suite 804




                                                         12                                                 JURISDICTION
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13             6.      This Court has original jurisdiction over this action pursuant to the Class Action
                                                         14    Fairness Act of 2005, 28 U.S.C. § 1332(d), because the proposed Class consists of 100 or more
                                                         15    members; the amount in controversy exceeds $5,000,000, exclusive of costs and interest; and
                                                         16    minimal diversity exists. This Court also has supplemental jurisdiction over the state law claims
                                                         17    pursuant to 28 U.S.C. § 1367.
                                                         18                                                      VENUE
                                                         19             7.      Venue is proper in this District under 28 U.S.C. § 1391 because a substantial part of
                                                         20    the events and omissions giving rise to Plaintiff’s claims occurred in this District. Plaintiff
                                                         21    purchased the Products in this District, and Defendant has deliberately marketed, advertised, and
                                                         22    sold the Products within this District.
                                                         23                                                      PARTIES
                                                         24    A.      Plaintiff
                                                         25             8.      Plaintiff Elizabeth Maisel (“Plaintiff”). The following is alleged based upon
                                                         26    personal knowledge: (1) Plaintiff Maisel is a resident of Berkeley, California.            (2) Plaintiff
                                                         27    purchased the ecover Dishwasher Tablets for approximately $5.00 at Andronicos Community
                                                         28    Market in Berkeley, California in early 2020. (3) In making the purchase, Plaintiff relied on the

                                                                                                                    7
                                                              Error! Unknown document property name.              7 COMPLAINT
                                                                                                       CLASS ACTION
                                                                     Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 8 of 57




                                                          1    Plant-Based Representations stated on the Product’s label and packaging. (4) At the time of
                                                          2    purchase, Plaintiff did not know that the Plant-Based Representations were false. (5) Plaintiff would
                                                          3    not have purchased the Products had she known that the Products contained ingredients that do not
                                                          4    come from plants or minerals, or that the ingredients’ original plant-based or mineral composition
                                                          5    was materially altered through chemical modification and processing. (6) Plaintiff continues to see
                                                          6    the Products available for purchase and desires to purchase them again if the Plant-Based
                                                          7    Representations were in fact true. (7) Plaintiff is, and continues to be, unable to rely on the truth of
                                                          8    the Products’ Plant-Based Representations. (8) Plaintiff does not know the meaning or the import
                                                          9    of the Products’ ingredients, including whether the ingredients come from plants or minerals, or
                                                         10    whether the ingredients’ original plant-based or mineral composition has been materially altered by
                                                         11    chemical modification and processing. (9) The Product purchased by Plaintiff is typical of the
                          9255 Sunset Blvd., Suite 804




                                                         12    labeling of the Products purchased by members of the Class.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13             9.      Plaintiff’s Likely Future Harm. If the Products’ ingredients were as represented,
                                                         14    Plaintiff would like to purchase the Products again in the future, despite the fact that the Products
                                                         15    were once marred by false advertising or labeling. Therefore, Plaintiff would reasonably, but
                                                         16    incorrectly, assume the Products were improved (i.e., did not contain synthetic, non-natural
                                                         17    ingredients). In that regard, Plaintiff is an average consumer who is not sophisticated in the
                                                         18    chemistry, manufacturing, and formulation of cleaning products, such as the Products. Neither
                                                         19    Plaintiff, nor reasonable consumers, have the requisite knowledge to accurately differentiate
                                                         20    between ingredients that are natural and those that are synthetic. Accordingly, Plaintiff is at risk of
                                                         21    reasonably, but incorrectly, assuming that Defendant fixed the formulation of the Products such that
                                                         22    Plaintiff may buy them again, believing they were no longer falsely advertised. Plaintiff is,
                                                         23    therefore, currently and in the future deprived of the ability to rely on the Plant-Based
                                                         24    Representations.
                                                         25    B.      Defendant
                                                         26             10.     Defendant S.C. Johnson & Son, Inc. is a Wisconsin corporation with its principal
                                                         27    place of business in Racine, Wisconsin, and was doing business in the state of California during all
                                                         28    relevant times. Directly and through its agents, S.C. Johnson & Son, Inc. has substantial contacts

                                                                                                                  8
                                                              Error! Unknown document property name.              8 COMPLAINT
                                                                                                       CLASS ACTION
                                                                      Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 9 of 57




                                                          1    with and receives substantial benefits and income from and through the state of California. S.C.
                                                          2    Johnson & Son, Inc. is the owner, manufacturer, and distributors of the Products, and is the company
                                                          3    that created and authorized the false, misleading, and deceptive labeling for the Products.
                                                          4             11.     Defendant and its agents manufactured, advertised, marketed, and sold the Products
                                                          5    at issue in this jurisdiction and in this judicial district. The unfair, unlawful, deceptive, and
                                                          6    misleading False Advertising Claims on the Products were prepared, authorized, ratified, and/or
                                                          7    approved by Defendant and its agents, and, accordingly, disseminated throughout the State of
                                                          8    California and the nation by Defendant and its agents in order to deceive and mislead consumers
                                                          9    into purchasing the Products.
                                                         10                                            FACTUAL ALLEGATIONS
                                                         11    A.      Background
                          9255 Sunset Blvd., Suite 804




                                                         12             12.      In recent years, consumers have poured billions of dollars into the “natural” cleaning-
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    products market. Consumers value natural products for numerous reasons, including perceived
                                                         14    benefits of avoiding diseases, attaining health and wellness, helping the environment, assisting local
                                                         15    farmers, assisting factory workers who would otherwise be exposed to synthetic and hazardous
                                                         16    substances, and financially supporting the companies that share these values.
                                                         17             13.     In response to consumers’ desire for natural products, many companies, including
                                                         18    Defendant, have scrambled to manufacture, market, and sell purportedly “natural” products in an
                                                         19    effort to gain market share. Unfortunately, rather than creating the natural, plant-based products
                                                         20    consumers desire, Defendant has chosen instead to market the Products through deceptive labeling
                                                         21    and advertising in order to convince consumers the Products are natural and plant-based when, in
                                                         22    reality, they contain synthetic and highly processed ingredients.
                                                         23             14.     In response to this consumer fraud, the United States Federal Trade Commission
                                                         24    (“FTC”) created the “Green Guides” to help companies avoid making misleading and deceptive
                                                         25    claims. 5 As relevant here, the FTC stated:
                                                         26            Marketers, nevertheless, are responsible for substantiating consumers’ reasonable
                                                                       understanding of “biobased,” and other similar claims, such as “plant-based,” in the
                                                         27            context of their advertisements.
                                                         28
                                                               5
                                                                   See generally 16 C.F.R. § 260 – Guides for the Use of Environmental Marketing Claims.
                                                                                                                    9
                                                              Error! Unknown document property name.              9 COMPLAINT
                                                                                                       CLASS ACTION
                                                                     Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 10 of 57




                                                          1             15.     As stated supra, in light of the Plant-Based Representations, reasonable consumers,
                                                          2    including Plaintiff, believe the Products only contain ingredients that come from plants and/or
                                                          3    minerals, and that are not subject to chemical modification or processing, which materially alters
                                                          4    the ingredients’ original plant-based or mineral composition. Given the Products’ numerous
                                                          5    synthetic, non-natural, and highly processed ingredients, the Products are misleading and deceptive
                                                          6    and therefore unlawful.
                                                          7    B.      The Products’ Misleading and Deceptive Labeling
                                                          8             16.     Defendant manufactures, markets, promotes, advertises, labels, packages, and sells a
                                                          9    variety of cleaning Products under the “ecover” brand name.
                                                         10             17.     As described supra, Defendant falsely and misleadingly labels the Products with the
                                                         11    Plant-Based Representations. Defendant reinforces the Plant-Based Representations on each
                          9255 Sunset Blvd., Suite 804




                                                         12    Product with the phrase “Get nature on your side” (and other representations), as well as by
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    displaying images of plants, including flowers and leaves, and by using green coloring.
                                                         14             18.     The following images depict the Products:
                                                         15    ///
                                                         16    ///
                                                         17    ///
                                                         18    ///
                                                         19    ///
                                                         20    ///
                                                         21    ///
                                                         22    ///
                                                         23    ///
                                                         24    ///
                                                         25    ///
                                                         26    ///
                                                         27    ///
                                                         28    ///

                                                                                                                  10
                                                              Error! Unknown document property name.              10 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 11 of 57




                                                          1            19.      ecover All Purpose Cleaner Product Image:
                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                                  11
                                                              Error! Unknown document property name.              11 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 12 of 57




                                                          1            20.      ecover Cream Scrub Product Image:
                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                                  12
                                                              Error! Unknown document property name.              12 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 13 of 57




                                                          1             21.     ecover Delicate Wash Product Image:
                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                                  13
                                                              Error! Unknown document property name.              13 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 14 of 57




                                                          1             22.     ecover Dishwasher Powder Product Image:
                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                                  14
                                                              Error! Unknown document property name.              14 COMPLAINT
                                                                                                       CLASS ACTION
                                                                     Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 15 of 57




                                                          1             23.     ecover Dishwasher Tablets Product Image:
                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17    ///
                                                         18    ///
                                                         19    ///
                                                         20    ///
                                                         21    ///
                                                         22    ///
                                                         23    ///
                                                         24    ///
                                                         25    ///
                                                         26    ///
                                                         27    ///
                                                         28    ///

                                                                                                                  15
                                                              Error! Unknown document property name.              15 COMPLAINT
                                                                                                       CLASS ACTION
                                                                     Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 16 of 57




                                                          1             24.     ecover Dishwasher Tablets Zero Product Image:
                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23    ///
                                                         24    ///
                                                         25    ///
                                                         26    ///
                                                         27    ///
                                                         28    ///

                                                                                                                  16
                                                              Error! Unknown document property name.              16 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 17 of 57




                                                          1            25.      ecover Fabric Softener (Morning Mist) Product Image:
                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                                  17
                                                              Error! Unknown document property name.              17 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 18 of 57




                                                          1             26.     ecover Fabric Softener (Sunny Day) Product Image:
                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                                  18
                                                              Error! Unknown document property name.              18 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 19 of 57




                                                          1            27.      ecover Floor Soap Product Image:
                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                                  19
                                                              Error! Unknown document property name.              19 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 20 of 57




                                                          1            28.      ecover Laundry Detergent (Alpine Mint) Product Image:
                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                                  20
                                                              Error! Unknown document property name.              20 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 21 of 57




                                                          1            29.      ecover Laundry Detergent (Lavender Field) Product Image:
                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                                  21
                                                              Error! Unknown document property name.              21 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 22 of 57




                                                          1             30.     ecover Rinse Aid Product Image:
                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                                  22
                                                              Error! Unknown document property name.              22 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 23 of 57




                                                          1             31.     ecover Stain Remover Product Image:
                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                                  23
                                                              Error! Unknown document property name.              23 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 24 of 57




                                                          1            32.      ecover Toilet Cleaner Product Image:
                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                                  24
                                                              Error! Unknown document property name.              24 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 25 of 57




                                                          1             33.     Despite the Plant-Based Representations, the Products are chock full of synthetic,
                                                          2    non-natural, and highly processed ingredients. That is, the Products contain numerous ingredients
                                                          3    that do not come from plants and/or minerals, as well as ingredients that were subjected to chemical
                                                          4    modification or processing, which materially altered the ingredients’ original plant-based or mineral
                                                          5    composition.
                                                          6             34.     The following details each Product and its synthetic, non-natural, and highly
                                                          7    processed ingredients:
                                                          8            35.      ecover All Purpose Cleaner
                                                          9                     (1)      Benzyl benzoate: Is a benzoate ester obtained by the formal condensation of
                                                                                         benzoic acid with benzyl alcohol. Defendant admits this ingredient is
                                                         10                              synthetic. 6
                                                         11                     (2)      Caprylyl/capryl glucoside: Is a surfactant that is synthetically created by
                                                                                         reacting glucose with certain alcohols.
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                                                (3)      Citral: Chemically, citral is a mixture of two aldehydes. Defendant admits this
                                                         13                              ingredient is synthetic.
                                                         14                     (4)      Citronellal: Is a monoterpenoid aldehyde, which is the main component of
                                                                                         citronella oil. Defendant admits this ingredient is synthetic.
                                                         15
                                                                                (5)      Citronellol: Is formed by hydrogenation of geraniol or nerol. Defendant admits
                                                         16                              this ingredient is synthetic.
                                                         17                     (6)      Eucalyptol: Chemically, eucalyptol is a cyclic ether and monoterpenoid.
                                                                                         Defendant admits this ingredient is synthetic.
                                                         18
                                                                                (7)      Eugenol: Is an allyl chain-substituted guaiacol, a member of the allylbenzene
                                                         19                              class of chemical compounds. It is toxic upon inhalation, and high doses may
                                                                                         cause damage to the liver. Defendant admits this ingredient is synthetic.
                                                         20
                                                                                (8)      Farnesol: Defendant admits this ingredient is synthetic.
                                                         21
                                                                                (9)      Geraniol: Is a monoterpenoid and alcohol. It is a moderate skin irritant that
                                                         22                              may cause allergies, and when exposed to air, its oxidation products are even
                                                                                         more irritating and allergenic. Defendant admits this ingredient is synthetic.
                                                         23
                                                                                (10)     Geranyl acetate: Is a monoterpenoid and ester, which is prepared semi-
                                                         24                              synthetically by the condensation of geraniol with acetic acid. Defendant
                                                                                         admits this ingredient is synthetic.
                                                         25
                                                                                (11)     Isoeugenol: Is synthetically created from eugenol and is moderately and
                                                         26                              acutely toxic. Defendant admits this ingredient is synthetic.
                                                         27
                                                               6
                                                         28      To the extent Defendant admits an ingredient in the ecover All Purpose Cleaner is synthetic, see
                                                               https://us.ecover.com/products/purpose-cleaner/. These admissions are not made on the Product’s
                                                               labeling or packaging.
                                                                                                                    25
                                                              Error! Unknown document property name.              25 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 26 of 57



                                                                                (12)     Isopropyl alcohol: Is a commercial synthetic alcohol and is synthesized from
                                                          1                              the reaction of propylene with sulfuric acid followed by hydrolysis. Defendant
                                                                                         admits this ingredient is synthetic.
                                                          2
                                                                                (13)     Lactic acid: Is produced commercially through the chemical synthesis of
                                                          3                              acetaldehyde or through the fermentation of certain carbohydrates that have
                                                                                         first been hydrolyzed.
                                                          4
                                                                                (14)     Lauryl glucoside: Is a surfactant that is synthetically created from glucose and
                                                          5                              lauryl alcohol. Lauryl alcohol is produced through hydrogenation.
                                                          6                     (15)     Limonene: Is synthetically created from geranyl pyrophosphate, via
                                                                                         cyclization of a neryl carbocation. Defendant admits this ingredient is
                                                          7                              synthetic.
                                                          8                     (16)     Linalool: Is produced industrially by hemi-synthesis from pinene or through
                                                                                         total chemical synthesis. Defendant admits this ingredient is synthetic.
                                                          9
                                                                                (17)     Myrcene: Is semi-synthetically produced from myrcia. Defendant admits this
                                                         10                              ingredient is synthetic.
                                                         11                     (18)     Oleic acid: Is synthetically created whereby stearic acid is dehydrogenated to
                                                                                         produce the monosaturated derivative, oleic acid.
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                                                (19)     Phenoxyethanol: Is highly purified and is synthetically created by treating
                                                         13                              phenol with ethylene oxide in an alkaline medium. Defendant admits this
                                                                                         ingredient is synthetic.
                                                         14
                                                                                (20)     Pinene: Is synthetically produced with a bacterium. Defendant admits this
                                                         15                              ingredient is synthetic.
                                                         16                     (21)     Sophorolipids: Are surface-active glycolipid compounds synthesized through
                                                                                         a multi-step fermentation process involving the yeast Starmerella bombicola.
                                                         17
                                                                                (22)     2,6-dimethyl-7-octen-2-ol: Is also known has dihydromyrcenaol, it is
                                                         18                              synthetically manufactured and is toxic and a hazardous substance. Defendant
                                                                                         admits this ingredient is synthetic.
                                                         19
                                                                       36.      ecover Cream Scrub
                                                         20
                                                                                (1)      Coco-glucoside: Is a surfactant that is synthetically created by reacting glucose
                                                         21                              with certain alcohols.
                                                         22                     (2)      Glycerin: Is synthetic, produced by the hydrogenolysis of carbohydrates.
                                                                                         Hydrogenolysis is the chemical reaction whereby a carbon-carbon or carbon-
                                                         23                              heteroatom single bond is cleaved or undergoes lysis by hydrogen.
                                                         24                     (3)      Phenoxyethanol: Is synthetically created by treating phenol with ethylene
                                                                                         oxide in an alkaline medium. Defendant admits this ingredient is synthetic.
                                                         25
                                                                                (4)      Xanthan gum: Is produced commercially through the fermentation of sugars
                                                         26                              with the bacterium Xanthomonas campestris, and then harvested via
                                                                                         precipitation with isopropyl alcohol. Xanthan gum is also listed as being
                                                         27                              “synthetic” under 7 C.F.R. § 205.605. According to 7 U.S.C. § 6502 (21),
                                                                                         “The term ‘synthetic’ means a substance that is formulated or manufactured
                                                         28                              by a chemical process or by a process that chemically changes a substance
                                                                                         extracted from naturally occurring plant, animal, or mineral sources[.]”
                                                                                                                     26
                                                              Error! Unknown document property name.              26 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 27 of 57




                                                          1            37.      ecover Delicate Wash
                                                          2                     (1)      Benzyl alcohol: Is produced industrially from toluene via benzyl chloride
                                                                                         through hydrogenation and can be toxic. Defendant admits this ingredient is
                                                          3                              synthetic (“Blend of plant-based & synthetic materials”). 7
                                                          4                     (2)      Citric acid: Is commercially produced using a multi-step chemical reaction and
                                                                                         microbial fermentation process involving the bacteria Aspergillus niger and
                                                          5                              glucose.
                                                          6                     (3)      Fragrance: Synthetic compounds composed of petroleum by-products such
                                                                                         as benzene derivatives, aldehydes, toluene, and other known toxic chemicals.
                                                          7                              Defendant admits this ingredient is synthetic (“Blend of plant-based &
                                                                                         synthetic materials”).
                                                          8
                                                                                (4)      Lauryl glucoside: Is a surfactant that is synthetically created from glucose and
                                                          9                              lauryl alcohol. Lauryl alcohol is produced through hydrogenation.
                                                         10                     (5)      Potassium oleate: Is a potassium salt of oleic acid, which is synthetically
                                                                                         created.
                                                         11
                                                                                (6)      Potassium cocoate: Is the resulting surfactant created by reacting coconut oil
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                                                         and potassium hydroxide (saponification). Potassium hydroxide is listed as
                                                                                         being “synthetic” under 7 C.F.R. § 205.605. According to 7 U.S.C. § 6502
                                                         13                              (21), “The term ‘synthetic means a substance that is formulated or
                                                                                         manufactured by a chemical process or by a process that chemically changes
                                                         14                              a substance extracted from naturally occurring plant, animal, or mineral
                                                                                         sources[.]”
                                                         15
                                                                                (7)      Sodium laureth sulfate (“SLES”): SLES is synthetic, manufactured by the
                                                         16                              ethoxylation of dodecyl alcohol. The resulting ethoxylate is converted to a
                                                                                         half ester of sulfuric acid, which is converted to sodium salt. SLES can also
                                                         17                              be contaminated with ethylene oxide and 1,4-dioxane, which are known
                                                                                         human carcinogens.
                                                         18

                                                         19            38.      ecover Dishwasher Powder
                                                         20                     (1)      Alcohol alkoxylate: Is created by alkoxylation, which is a process where
                                                                                         compounds such as alcohols, phenols, amines, etc. are chemically reacted with
                                                         21                              alkoxides to form alkoxylates. The byproducts of this reaction include
                                                                                         alcohols, glycols, glycol ethers, etc.
                                                         22
                                                                                (2)      Alpha-Terpineol acetate: Is synthetically made in a laboratory. Defendant
                                                         23                              admits this ingredient is synthetic. 8
                                                         24                     (3)      Amylase: Is commercially manufactured though a multi-step fermentation
                                                                                         process.
                                                         25

                                                         26    7
                                                                 To the extent Defendant admits an ingredient in the ecover Delicate Wash is synthetic, see
                                                         27    https://us.ecover.com/products/delicate-wash/. These admissions are not made on the Product’s
                                                               labeling or packaging.
                                                               8
                                                         28      To the extent Defendant admits an ingredient in the ecover Dishwasher Powder is synthetic, see
                                                               https://us.ecover.com/products/dishwasher-powder/. These admissions are not made on the
                                                               Product’s labeling or packaging.
                                                                                                                    27
                                                              Error! Unknown document property name.              27 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 28 of 57



                                                                                (4)      Beta-Pinene: Is a bicyclic monoterpene chemical compound that is
                                                          1                              synthetically produced by pinene and a bacterium. Defendant admits this
                                                                                         ingredient is synthetic.
                                                          2
                                                                                (5)      Camphene: Is synthetically created from Alpha-Pinene of Turpentine.
                                                          3                              Defendant admits this ingredient is synthetic.
                                                          4                     (6)      Citral: Chemically, citral is a mixture of two aldehydes. Defendant admits this
                                                                                         ingredient is synthetic.
                                                          5
                                                                                (7)      Citronellal: Is a monoterpenoid aldehyde, which is the main component of
                                                          6                              citronella oil. Defendant admits this ingredient is synthetic.
                                                          7                     (8)      Citronellol: Is formed by hydrogenation of geraniol or nerol. Defendant admits
                                                                                         this ingredient is synthetic.
                                                          8
                                                                                (9)      Gammaterpinene: Synthetically made from sabinene. Defendant admits this
                                                          9                              ingredient is synthetic.
                                                         10                     (10) Limonene: Is synthetically created from geranyl pyrophosphate, via
                                                                                         cyclization of a neryl carbocation. Defendant admits this ingredient is
                                                         11                              synthetic.
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                                                (11) Linalool: Is produced industrially by hemi-synthesis from pinene or through
                                                                                         total chemical synthesis. Defendant admits this ingredient is synthetic.
                                                         13
                                                                                (12) Sodium citrate: Is the trisodium salt of citric acid, which is synthetically
                                                         14                              created. Sodium citrate is also listed as being “synthetic” under 7 C.F.R. §
                                                                                         205.605. According to 7 U.S.C. § 6502 (21), “The term ‘synthetic’ means a
                                                         15                              substance that is formulated or manufactured by a chemical process or by a
                                                                                         process that chemically changes a substance extracted from naturally
                                                         16                              occurring plant, animal, or mineral sources[.]”
                                                         17                     (13) Sodium polyitaconate: Is a synthetic anti-filming agent, which is
                                                                                         manufactured by creating itaconic acid through the fermentation of certain
                                                         18                              carbohydrates.
                                                         19                     (14) Subtilisin: Is created through protein engineering processes.
                                                         20                     (15) Terpineol: Synthetically manufactured from alpha-pinene. Defendant admits
                                                                                         this ingredient is synthetic.
                                                         21
                                                                                (16) 2,6-Dimethyloct-7-en-2-ol: Is also known has dihydromyrcenaol, it is
                                                         22                              synthetically manufactured and is toxic and a hazardous substance. Defendant
                                                                                         admits this ingredient is synthetic.
                                                         23
                                                                       39.      ecover Dishwasher Tablets
                                                         24
                                                                                (1)      Amylase: Is commercially manufactured though a multi-step fermentation
                                                         25                              process.
                                                         26                     (2)      Fatty alcohol alkoxylate: Is created by alkoxylation, which is a process where
                                                                                         compounds such as alcohols, phenols, amines, etc. are chemically reacted with
                                                         27                              alkoxides to form alkoxylates. The byproducts of this reaction include
                                                                                         alcohols, glycols, glycol ethers, etc.
                                                         28

                                                                                                                         28
                                                              Error! Unknown document property name.              28 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 29 of 57



                                                                                (3)      Glycerin: Is synthetic, produced by the hydrogenolysis of carbohydrates.
                                                          1                              Hydrogenolysis is the chemical reaction whereby a carbon-carbon or carbon-
                                                                                         heteroatom single bond is cleaved or undergoes lysis by hydrogen.
                                                          2
                                                                                (4)      Orange extract: Is synthetically made in a laboratory. Defendant admits this
                                                          3                              ingredient is synthetic. 9
                                                          4                     (5)      Pine extract: Is synthetically made in a laboratory. Defendant admits this
                                                                                         ingredient is synthetic.
                                                          5
                                                                                (6)      Polyoxyethylene trimethyldecyl alcohol: Is synthetically manufactured.
                                                          6                              Defendant admits this ingredient is synthetic.
                                                          7                     (7)      Protease: Is an enzyme that catalyzes proteolysis, the breakdown of proteins
                                                                                         into smaller polypeptide or into single amino acids. Protease is commercially
                                                          8                              manufactured though a multi-step fermentation process.
                                                          9                     (8)      Sodium citrate: Is the trisodium salt of citric acid, which is synthetically
                                                                                         created. Sodium citrate is also listed as being “synthetic” under 7 C.F.R. §
                                                         10                              205.605. According to 7 U.S.C. § 6502 (21), the term “synthetic” means a
                                                                                         substance that is formulated or manufactured by a chemical process or by a
                                                         11                              process that chemically changes a substance extracted from naturally
                                                                                         occurring plant, animal, or mineral sources[.]”
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                                                (9)      Sodium gluconate: Is the sodium salt of gluconic acid. Manufacturing sodium
                                                         13                              gluconate involves neutralizing gluconic acid with a sodium base or by
                                                                                         acidifying calcium gluconate with sulfuric acid, filtering the product and
                                                         14                              neutralizing the result with a sodium base.
                                                         15                     (10) Sodium polyaspartate: Is the sodium salt of polyaspartic acid, which is
                                                                                         synthesized by the polymerization of maleic anhydride in the presence of
                                                         16                              ammonium hydroxide.
                                                         17                     (11) Taed: Is synthetically made in a laboratory. Defendant admits this ingredient
                                                                                         is synthetic.
                                                         18
                                                                       40.      ecover Dishwasher Tablets Zero
                                                         19
                                                                                (1)      Amylase: Is commercially manufactured though a multi-step fermentation
                                                         20                              process.
                                                         21                     (2)      Fatty alcohol alkoxylate: Is created by alkoxylation, which is a process where
                                                                                         compounds such as alcohols, phenols, amines, etc. are chemically reacted with
                                                         22                              alkoxides to form alkoxylates. The byproducts of this reaction include
                                                                                         alcohols, glycols, glycol ethers, etc.
                                                         23
                                                                                (3)      Glycerin: Is synthetic, produced by the hydrogenolysis of carbohydrates.
                                                         24                              Hydrogenolysis is the chemical reaction whereby a carbon-carbon or carbon-
                                                                                         heteroatom single bond is cleaved or undergoes lysis by hydrogen.
                                                         25

                                                         26

                                                         27
                                                               9
                                                         28      To the extent Defendant admits an ingredient in the ecover Dishwasher Tablets is synthetic, see
                                                               https://us.ecover.com/products/automatic-dishwasher-tablets-2. These admissions are not made on
                                                               the Product’s labeling or packaging.
                                                                                                                    29
                                                              Error! Unknown document property name.                29 COMPLAINT
                                                                                                         CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 30 of 57



                                                                                (4)      Polyoxyethylene trimethyldecyl alcohol: Is synthetically manufactured.
                                                          1                              Defendant admits this ingredient is synthetic. 10
                                                          2                     (5)      Protease: Is an enzyme that catalyzes proteolysis, the breakdown of proteins
                                                                                         into smaller polypeptide or into single amino acids. Protease is commercially
                                                          3                              manufactured though a multi-step fermentation process.
                                                          4                     (6)      Sodium citrate: Is the trisodium salt of citric acid, which is synthetically
                                                                                         created. Sodium citrate is also listed as being “synthetic” under 7 C.F.R. §
                                                          5                              205.605. According to 7 U.S.C. § 6502 (21), the term “synthetic” means a
                                                                                         substance that is formulated or manufactured by a chemical process or by a
                                                          6                              process that chemically changes a substance extracted from naturally
                                                                                         occurring plant, animal, or mineral sources[.]”
                                                          7
                                                                                (7)      Sodium gluconate: Is the sodium salt of gluconic acid. Manufacturing sodium
                                                          8                              gluconate involves neutralizing gluconic acid with a sodium base or by
                                                                                         acidifying calcium gluconate with sulfuric acid, filtering the product and
                                                          9                              neutralizing the result with a sodium base.
                                                         10                     (8)      Sodium polyaspartate: Is the sodium salt of polyaspartic acid, which is
                                                                                         synthesized by the polymerization of maleic anhydride in the presence of
                                                         11                              ammonium hydroxide.
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                                                (9)      Taed: Is synthetically made in a laboratory. Defendant admits this ingredient
                                                                                         is synthetic.
                                                         13
                                                                       41.      ecover Fabric Softener (Morning Fresh)
                                                         14
                                                                                (1)      Benzyl acetate: Is synthetically made in a laboratory. Defendant admits this
                                                         15                              ingredient is synthetic. 11
                                                         16                     (2)      Dihydromyrcenol: It is a synthetically prepared fragrance. Defendant admits
                                                                                         this ingredient is synthetic.
                                                         17
                                                                                (3)      Geraniol: Is a monoterpenoid and alcohol, it is a moderate skin irritant that
                                                         18                              may cause allergies and when exposed to air, its oxidation products are even
                                                                                         more irritating and allergenic. Defendant admits this ingredient is synthetic.
                                                         19
                                                                                (4)      Geranyl acetate: Is a monoterpenoid and ester, which is prepared semi-
                                                         20                              synthetically by the condensation of geraniol with acetic acid. Defendant
                                                                                         admits this ingredient is synthetic.
                                                         21
                                                                                (5)      Lactic acid: Is produced commercially through the chemical synthesis of
                                                         22                              acetaldehyde or through the fermentation of certain carbohydrates that have
                                                                                         first been hydrolyzed.
                                                         23
                                                                                (6)      Limonene: Is synthetically created from geranyl pyrophosphate, via
                                                         24                              cyclization of a neryl carbocation. Defendant admits this ingredient is
                                                                                         synthetic.
                                                         25
                                                               10
                                                         26       To the extent Defendant admits an ingredient in the ecover Zero Dishwasher Tablets is synthetic,
                                                               see https://us.ecover.com/products/zero-automatic-dishwasher-tablets/. These admissions are not
                                                         27    made on the Product’s labeling or packaging.
                                                               11
                                                                  To the extent Defendant admits an ingredient in the ecover Fabric Softener (Morning Fresh) is
                                                         28    synthetic, see https://us.ecover.com/products/fabric-softener/. These admissions are not made on
                                                               the Product’s labeling or packaging.
                                                                                                                    30
                                                              Error! Unknown document property name.              30 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 31 of 57




                                                          1                     (7)      Linalool: Is produced industrially by hemi-synthesis from pinene or through
                                                                                         total chemical synthesis. Defendant admits this ingredient is synthetic.
                                                          2
                                                                                (8)      P-anisic acid: Is also known as 4-methoxybenzoic acid or draconic acid. It is
                                                          3                              one of the isomers of anisic acid, and it is generally obtained by the oxidation
                                                                                         of anethole or p-methoxyacetophenone.
                                                          4
                                                                                (9)      Tricyclodecenyl propionate: It is a synthetic fragrance. Defendant admits this
                                                          5                              ingredient is synthetic.
                                                          6                     (10) Undecan-4-olide: Is synthetically created in a lab and is mildly toxic.
                                                                                         Defendant admits this ingredient is synthetic.
                                                          7

                                                          8            42.      ecover Fabric Softener (Sunny Day)
                                                          9                     (1)      Alpha-hexylcinnamaldehyde: Is a synthetic fragrance. Defendant admits this
                                                                                         ingredient is synthetic. 12
                                                         10
                                                                                (2)      Citronellol: Is formed by hydrogenation of geraniol or nerol. Defendant admits
                                                         11                              this ingredient is synthetic.
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                                                (3)      Dihydromyrcenol: It is a synthetically prepared fragrance. Defendant admits
                                                                                         this ingredient is synthetic.
                                                         13
                                                                                (4)      Hexyl salicylate: Is a synthetic aroma chemical. Defendant admits this
                                                         14                              ingredient is synthetic.
                                                         15                     (5)      Lactic acid: Is produced commercially through the chemical synthesis of
                                                                                         acetaldehyde or through the fermentation of certain carbohydrates that have
                                                         16                              first been hydrolyzed.
                                                         17                     (6)      Nopyl acetate: It is synthetically manufactured and has low toxicity.
                                                                                         Defendant admits this ingredient is synthetic.
                                                         18
                                                                                (7)      Oxacyclohexadecen-2-one: Is a synthetic flavoring substance. Defendant
                                                         19                              admits this ingredient is synthetic.
                                                         20                     (8)      P-anisic acid: Is also known as 4-methoxybenzoic acid or draconic acid. It is
                                                                                         one of the isomers of anisic acid, and it is generally obtained by the oxidation
                                                         21                              of anethole or p-methoxyacetophenone.
                                                         22                     (9)      Terpineol: Synthetically manufactured from alpha-pinene. Defendant admits
                                                                                         this ingredient is synthetic.
                                                         23
                                                                                (10)     Verdyl acetate: It is not present in nature, and all products are synthetic with
                                                         24                              low toxicity. Defendant admits this ingredient is synthetic.
                                                         25                     (11)     2-phenylethanol: It is synthetically prepared through Grignard synthesis.
                                                                                         Defendant admits this ingredient is synthetic.
                                                         26

                                                         27    12
                                                                 To the extent Defendant admits an ingredient in the ecover Fabric Softener (Sunny Day) is
                                                         28    synthetic, see https://us.ecover.com/products/stain-remover/. These admissions are not made on the
                                                               Product’s labeling or packaging.
                                                                                                                    31
                                                              Error! Unknown document property name.              31 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 32 of 57



                                                                       43.      ecover Floor Soap
                                                          1
                                                                                (1)      Fragrance: Synthetic compounds composed of petroleum by-products, such
                                                          2                              as benzene derivatives, aldehydes, toluene, and other known toxic chemicals.
                                                                                         Defendant admits this ingredient is synthetic (“Blend of plant-based &
                                                          3                              synthetic materials”). 13
                                                          4
                                                                       44.      ecover Laundry Detergent (Alpine Mint)
                                                          5
                                                                                (1)      Amylase: Is commercially manufactured though a multi-step fermentation
                                                          6                              process.
                                                          7                     (2)      Benzisothiazolinone: It is an antimicrobial and preservative chemical and is
                                                                                         moderately toxic. Defendant admits this ingredient is synthetic. 14
                                                          8
                                                                                (3)      Caprylyl/decyl glucoside: Is a surfactant that is synthetically created by
                                                          9                              reacting glucose with certain alcohols.
                                                         10                     (4)      Citric acid solution: Is commercially produced using a multi-step chemical
                                                                                         reaction and microbial fermentation process involving the bacteria Aspergillus
                                                         11                              niger and glucose.
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                                                (5)      Fragrance: While Defendant does not disclose the specific fragrance
                                                         13                              compounds used in this Product, on information and belief, the Product
                                                                                         contains numerous synthetic fragrances, similar to the ecover Lavender Field
                                                         14                              Laundry Detergent.
                                                         15                     (6)      Glycerin: Is synthetic, produced by the hydrogenolysis of carbohydrates.
                                                                                         Hydrogenolysis is the chemical reaction whereby a carbon-carbon or carbon-
                                                         16                              heteroatom single bond is cleaved or undergoes lysis by hydrogen.
                                                         17                     (7)      Lauryl ethoxylate: Is a synthetic created by mixing ethylene oxide with fatty
                                                                                         alcohols, which have alkayl carbon atoms.
                                                         18
                                                                                (8)      Lauryl/myristyl glucoside: Lauryl glucoside is a surfactant that is synthetically
                                                         19                              created from glucose and lauryl alcohol. Lauryl alcohol is produced through
                                                                                         hydrogenation. Myristyl glucoside is synthetically created by condensing
                                                         20                              myristyl alcohol with glucose.
                                                         21                     (9)      Lipase: Is commercially manufactured though a multi-step fermentation
                                                                                         process.
                                                         22
                                                                                (10) Methylisothiazolinone: It is a synthetic preservative and is linked to lung
                                                         23                              toxicity, allergic reactions, and possible neurotoxicity. Defendant admits this
                                                                                         ingredient is synthetic.
                                                         24

                                                         25
                                                               13
                                                         26       To the extent Defendant admits an ingredient in the ecover Floor Soap is synthetic, see
                                                               https://us.ecover.com/products/floor-soap/. These admissions are not made on the Product’s
                                                         27    labeling or packaging.
                                                               14
                                                         28      To the extent Defendant admits an ingredient in the ecover Laundry Detergent (Alpine Mint) is
                                                               synthetic, see https://us.ecover.com/products/2x-laundry-detergent-3/. These admissions are not
                                                               made on the Product’s labeling or packaging.
                                                                                                                     32
                                                              Error! Unknown document property name.              32 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 33 of 57



                                                                                (11) Potassium cocoate: Is the resulting surfactant created by reacting coconut oil
                                                          1                              and potassium hydroxide (saponification). Potassium hydroxide is listed as
                                                                                         being “synthetic” under 7 C.F.R. § 205.605. According to 7 U.S.C. § 6502
                                                          2                              (21), “The term ‘synthetic’ means a substance that is formulated or
                                                                                         manufactured by a chemical process or by a process that chemically changes
                                                          3                              a substance extracted from naturally occurring plant, animal, or mineral
                                                                                         sources[.]”
                                                          4
                                                                                (12) Protease: Is an enzyme that catalyzes proteolysis, the breakdown of proteins
                                                          5                              into smaller polypeptide or into single amino acids. Protease is commercially
                                                                                         manufactured though a multi-step fermentation process.
                                                          6
                                                                                (13) Sodium citrate: Is the trisodium salt of citric acid, which is synthetically
                                                          7                              created. Sodium citrate is also listed as being “synthetic” under 7 C.F.R. §
                                                                                         205.605. According to 7 U.S.C. § 6502 (21), “The term ‘synthetic’ means a
                                                          8                              substance that is formulated or manufactured by a chemical process or by a
                                                                                         process that chemically changes a substance extracted from naturally
                                                          9                              occurring plant, animal, or mineral sources[.]”
                                                         10                     (14) Sodium gluconate: Is the sodium salt of gluconic acid. Manufacturing sodium
                                                                                         gluconate involves neutralizing gluconic acid with a sodium base or by
                                                         11                              acidifying calcium gluconate with sulfuric acid, filtering the product and
                                                                                         neutralizing the result with a sodium base.
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                                                (15) Sodium laureth sulfate (“SLES”): SLES is synthetic, manufactured by the
                                                         13                              ethoxylation of dodecyl alcohol. The resulting ethoxylate is converted to a
                                                                                         half ester of sulfuric acid, which is converted to sodium salt. SLES can also
                                                         14                              be contaminated with ethylene oxide and 1,4-dioxane, which are known
                                                                                         human carcinogens.
                                                         15
                                                                                (16) Sodium lauryl sulfate (“SLS”): Is synthetic and is created by splitting certain
                                                         16                              oils into glycerin and the component fatty acids, one of which is lauric acid.
                                                                                         The lauric acid is isolated and then hydrogenated to form the lauryl alcohol.
                                                         17                              Alternately, the whole oil can be esterified and then hydrogenated to form the
                                                                                         fatty alcohols of which lauryl alcohol would be isolated by fractionation. The
                                                         18                              lauryl alcohol is then combined with sulfur which then forms the salt, sodium
                                                                                         lauryl sulfate.
                                                         19

                                                         20            45.      ecover Laundry Detergent (Lavender Field)
                                                         21                     (1)      Alpha-amylase: Is commercially manufactured though a multi-step
                                                                                         fermentation process.
                                                         22
                                                                                (2)      Benzylisothiazolinone: Is an antimicrobial and preservative chemical, it is
                                                         23                              moderately toxic and a moderate skin sensitizer. Defendant admits this
                                                                                         ingredient is synthetic. 15
                                                         24
                                                                                (3)      Carboxymethyl Inulin: Is created by synthesizing a carboxymethyl group onto
                                                         25                              an inulin backbone.
                                                         26

                                                         27
                                                               15
                                                         28      To the extent Defendant admits an ingredient in the ecover Laundry Detergent (Lavender Field)
                                                               is synthetic, see https://us.ecover.com/products/laundry-detergent-lavender-field/. These
                                                               admissions are not made on the Product’s labeling or packaging.
                                                                                                                    33
                                                              Error! Unknown document property name.              33 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 34 of 57



                                                                                (4)      Citric acid: Is commercially produced using a multi-step chemical reaction and
                                                          1                              microbial fermentation process involving the bacteria Aspergillus niger and
                                                                                         glucose.
                                                          2
                                                                                (5)      C12-16 pareth-7: Is synthetic and is a polyethylene glycol ether of a mixture
                                                          3                              of synthetic C12-16 fatty alcohols containing an average of 7 moles of
                                                                                         ethylene oxide. Polyethylene glycol is synthetic, derived from petroleum, and
                                                          4                              has low toxicity.
                                                          5                     (6)      Decyl glucoside: Is synthetically created through the chemical reaction of
                                                                                         glucose with fatty alcohol decanol.
                                                          6
                                                                                (7)      Glycerin: Is synthetic, produced by the hydrogenolysis of carbohydrates.
                                                          7                              Hydrogenolysis is the chemical reaction whereby a carbon-carbon or carbon-
                                                                                         heteroatom single bond is cleaved or undergoes lysis by hydrogen.
                                                          8
                                                                                (8)      Lauryl glucoside: Is a surfactant that is synthetically created from glucose and
                                                          9                              lauryl alcohol. Lauryl alcohol is produced through hydrogenation.
                                                         10                     (9)      Lavandin extract: Synthetically created with true lavender and spike lavender.
                                                                                         Defendant admits this ingredient is synthetic.
                                                         11
                                                                                (10) Linalool: Is produced industrially by hemi-synthesis from pinene or through
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                                                         total chemical synthesis. Defendant admits this ingredient is synthetic.
                                                         13                     (11) Methylchloroisothiazolinone: Is a synthetic preservative and a standardized
                                                                                         chemical allergen, in high concentrations it can cause chemical burns.
                                                         14                              Defendant admits this ingredient is synthetic.
                                                         15                     (12) Methylisothiazolinone: It is a synthetic preservative and is linked to lung
                                                                                         toxicity, allergic reactions, and possible neurotoxicity. Defendant admits this
                                                         16                              ingredient is synthetic.
                                                         17                     (13) Phenoxyethanol: Is highly purified and is synthetically created by treating
                                                                                         phenol with ethylene oxide in an alkaline medium. Defendant admits this
                                                         18                              ingredient is synthetic.
                                                         19                     (14) Polyethylene glycol: It is a synthetic material derived from petroleum with a
                                                                                         wide range of clinical applications and has low toxicity. Defendant admits this
                                                         20                              ingredient is synthetic.
                                                         21                     (15) Potassium cocoate: Is the resulting surfactant that is created by reacting
                                                                                         coconut oil and potassium hydroxide (saponification). Potassium hydroxide
                                                         22                              is listed as being “synthetic” under 7 C.F.R. § 205.605. According to 7 U.S.C.
                                                                                         § 6502 (21), “The term ‘synthetic’ means a substance that is formulated or
                                                         23                              manufactured by a chemical process or by a process that chemically changes
                                                                                         a substance extracted from naturally occurring plant, animal, or mineral
                                                         24                              sources[.]”
                                                         25                     (16) Propylene glycol: It is a synthetic liquid substance that absorbs water.
                                                                                         Defendant admits this ingredient is synthetic (petrochemical).
                                                         26
                                                                                (17) Protease: Is an enzyme that catalyzes proteolysis, the breakdown of proteins
                                                         27                              into smaller polypeptide or into single amino acids. Protease is commercially
                                                                                         manufactured though a multi-step fermentation process.
                                                         28

                                                                                                                    34
                                                              Error! Unknown document property name.              34 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 35 of 57



                                                                                (18) Rosemary extract: Is synthetically made in a laboratory. Defendant admits this
                                                          1                              ingredient is synthetic.
                                                          2                     (19) Sodium diglycolate: Defendant admits this ingredient is synthetic.
                                                          3                     (20) Sodium glycolate: Is a synthetic sodium salt comprising of equal parts sodium
                                                                                         and glycolate ions. Defendant admits this ingredient is synthetic.
                                                          4
                                                                                (21) Sodium lauryl sulfate (“SLS”): Is synthetic and is created by splitting certain
                                                          5                              oils into glycerin and the component fatty acids, one of which is lauric acid.
                                                                                         The lauric acid is isolated and then hydrogenated to form the lauryl alcohol.
                                                          6                              Alternately, the whole oil can be esterified and then hydrogenated to form the
                                                                                         fatty alcohols of which lauryl alcohol would be isolated by fractionation. The
                                                          7                              lauryl alcohol is then combined with sulfur which then forms the salt, sodium
                                                                                         lauryl sulfate.
                                                          8
                                                                                (22) Tetrasodium edta: Defendant admits this ingredient is synthetic.
                                                          9
                                                                       46.      ecover Rinse Aid
                                                         10
                                                                                (1)      Benzylisothiazolinone: Is an antimicrobial and preservative chemical, it is
                                                         11                              moderately toxic and a moderate skin sensitizer. Defendant admits this
                                                                                         ingredient is synthetic (petrochemical). 16
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                                                (2)      Citric acid: Is commercially produced using a multi-step chemical reaction and
                                                         13                              microbial fermentation process involving the bacteria Aspergillus niger and
                                                                                         glucose.
                                                         14
                                                                                (3)      Decyl glucoside: Is synthetically created through the chemical reaction of
                                                         15                              glucose with the fatty alcohol decanol.
                                                         16                     (4)      Isopropanol: It is a laboratory and household chemical. Defendant admits this
                                                                                         ingredient is synthetic (petrochemical).
                                                         17
                                                                                (5)      Methylisothiazolinone: It is a synthetic preservative and is linked to lung
                                                         18                              toxicity, allergic reactions, and possible neurotoxicity. Defendant admits this
                                                                                         ingredient is synthetic (petrochemical).
                                                         19
                                                                                (6)      Sophorolipids: Are surface-active glycolipid compounds synthesized through
                                                         20                              a multi-step fermentation process involving the yeast Starmerella bombicola.
                                                         21            47.      ecover Stain Remover
                                                         22                     (1)      Beta-caryophyllene: Is synthetically made in a laboratory. Defendant admits
                                                                                         this ingredient is synthetic. 17
                                                         23
                                                                                (2)      Citric acid: Is commercially produced using a multi-step chemical reaction and
                                                         24                              microbial fermentation process involving the bacteria Aspergillus niger and
                                                                                         glucose.
                                                         25
                                                               16
                                                         26       To the extent Defendant admits an ingredient in the ecover Rinse Aid is synthetic, see
                                                               https://us.ecover.com/products/rinse-aid/. These admissions are not made on the Product’s
                                                         27    labeling or packaging.
                                                               17
                                                         28       To the extent Defendant admits an ingredient in the ecover Stain Remover is synthetic, see
                                                               https://us.ecover.com/products/fabric-softener-2/. These admissions are not depicted on the
                                                               Product’s labeling or packaging.
                                                                                                                    35
                                                              Error! Unknown document property name.              35 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 36 of 57




                                                          1                     (3)      Disubstituted alaninamide: Is synthetically made in a laboratory. Defendant
                                                                                         admits this ingredient is synthetic.
                                                          2
                                                                                (4)      Glycerin: Is a synthetic chemical, produced by the hydrogenolysis of
                                                          3                              carbohydrates. Hydrogenolysis is the chemical reaction whereby a carbon-
                                                                                         carbon or carbon-heteroatom single bond is cleaved or undergoes lysis by
                                                          4                              hydrogen.
                                                          5                     (5)      Isopropanol: Defendant admits this ingredient is synthetic.
                                                          6                     (6)      Lauryl glucoside: Is a surfactant that is synthetically created from glucose and
                                                                                         lauryl alcohol. Lauryl alcohol is produced through hydrogenation.
                                                          7
                                                                                (7)      Linalool: Is produced industrially by hemi-synthesis from pinene or through
                                                          8                              total chemical synthesis. Defendant admits this ingredient is synthetic.
                                                          9                     (8)      Limonene: Is synthetically created from geranyl pyrophosphate, via
                                                                                         cyclization of a neryl carbocation. Defendant admits this ingredient is
                                                         10                              synthetic.
                                                         11                     (9)      Methylisothiazolinone: It is a synthetic preservative and is linked to lung
                                                                                         toxicity, allergic reactions, and possible neurotoxicity. Defendant admits this
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                                                         ingredient is synthetic.
                                                         13                     (10)     Phenoxyethanol: Is highly purified and is synthetically created by treating
                                                                                         phenol with ethylene oxide in an alkaline medium. Defendant admits this
                                                         14                              ingredient is synthetic.
                                                         15                     (11)     Propylene Glycol: It is a synthetic liquid substance that absorbs water.
                                                                                         Defendant admits this ingredient is synthetic.
                                                         16
                                                                                (12)     Sodium formate: It is synthetically created in a laboratory and is the sodium
                                                         17                              salt of formic acid. Defendant admits this ingredient is synthetic.
                                                         18                     (13)     Sodium laureth sulfate (“SLES”): SLES is synthetic, manufactured by the
                                                                                         ethoxylation of dodecyl alcohol. The resulting ethoxylate is converted to a
                                                         19                              half ester of sulfuric acid, which is converted to sodium salt. SLES can also
                                                                                         be contaminated with ethylene oxide and 1,4-dioxane, which are known
                                                         20                              human carcinogens.
                                                         21                     (14)     Subtilisin: Is created through protein engineering processes.
                                                         22
                                                                       48.      ecover Toilet Cleaner
                                                         23
                                                                                (1)      Citric acid: Is commercially produced using a multi-step chemical reaction and
                                                         24                              microbial fermentation process involving the bacteria Aspergillus niger and
                                                                                         glucose.
                                                         25
                                                                                (2)      Fragrance: Synthetic compounds composed of petroleum by-products such
                                                         26                              as benzene derivatives, aldehydes, toluene, and other known toxic chemicals.
                                                         27

                                                         28

                                                                                                                    36
                                                              Error! Unknown document property name.              36 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 37 of 57



                                                                                         Defendant admits this ingredient is synthetic (vegetable- and petrochemical-
                                                          1                              based). 18
                                                          2                     (3)      Glyoxal: Is synthesized in a laboratory by oxidation of acetaldehyde with
                                                                                         selenious acid and had a low to moderate toxicity rate. Defendant admits this
                                                          3                              ingredient is synthetic (petrochemical).
                                                          4                     (4)      Lauryl glucoside: Is a surfactant that is synthetically created from glucose and
                                                                                         lauryl alcohol. Lauryl alcohol is produced through hydrogenation.
                                                          5
                                                                                (5)      Sodium citrate: Is the trisodium salt of citric acid, which is synthetically
                                                          6                              created. Sodium citrate is also listed as being “synthetic” under 7 C.F.R. §
                                                                                         205.605. According to 7 U.S.C. § 6502 (21), “The term ‘synthetic’ means a
                                                          7                              substance that is formulated or manufactured by a chemical process or by a
                                                                                         process that chemically changes a substance extracted from naturally
                                                          8                              occurring plant, animal, or mineral sources[.]”
                                                          9                     (6)      Xanthan gum: Is produced commercially through the fermentation of sugars
                                                                                         with the bacterium Xanthomonas campestris, and then harvested via
                                                         10                              precipitation with isopropyl alcohol. Xanthan gum is also listed as being
                                                                                         “synthetic” under 7 C.F.R. § 205.605. According to 7 U.S.C. § 6502 (21),
                                                         11                              “The term ‘synthetic’ means a substance that is formulated or manufactured
                                                                                         by a chemical process or by a process that chemically changes a substance
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                                                         extracted from naturally occurring plant, animal, or mineral sources[.]”
                                                         13
                                                               C.      Defendant Misled Plaintiff and Reasonable Consumers, Who Relied on the Material
                                                         14            and False Advertising Claims to Their Detriment
                                                         15
                                                                         49.    Material. The False Advertising Claims were and are material to reasonable
                                                         16
                                                               consumers, including Plaintiff, in deciding to purchase the Products.
                                                         17
                                                                         50.    Reliance. Plaintiff and reasonable consumers relied and rely on Defendant’s False
                                                         18
                                                               Advertising Claims in making the decision to purchase the Products.
                                                         19
                                                                         51.    Consumers Lack Knowledge of Falsity. At the time Plaintiff and reasonable
                                                         20
                                                               consumers purchased the Products, they did not know, and had no reason to know, that the Products’
                                                         21
                                                               False Advertising Claims on the label were false, misleading, deceptive, and unlawful as set forth
                                                         22
                                                               herein.
                                                         23
                                                                         52.    Misrepresentation/Omission.         The    Plant-Based    Representations     materially
                                                         24
                                                               misrepresented that the Products only contain ingredients that come from plants and/or from plants
                                                         25
                                                               and minerals, and that are not subjected to chemical modification or processing, which materially
                                                         26
                                                               altered the ingredients’ original plant-based or mineral composition.
                                                         27
                                                               18
                                                         28       To the extent Defendant admits an ingredient in the ecover Toilet Cleaner is synthetic, see
                                                               https://us.ecover.com/products/toilet-cleaner/. These admissions are not made on the Product’s
                                                               labeling or packaging.
                                                                                                                    37
                                                              Error! Unknown document property name.              37 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 38 of 57




                                                          1             53.     Defendant’s Knowledge. Defendant knew, or should have known, that the Plant-
                                                          2    Based Representations were false, misleading, deceptive, and unlawful, at the time that it advertised
                                                          3    the Products and intentionally and deliberately placed the Plant-Based Representations on the
                                                          4    Products’ labeling and packaging.
                                                          5             54.     Detriment.       Plaintiff and reasonable consumers would not have purchased the
                                                          6    Products, or would have purchased the Products on different terms, if they had known the truth—
                                                          7    that the Plant-Based Representations are false and the Products contain non-natural, synthetic, and
                                                          8    highly processed ingredients. Accordingly, based on Defendant’s material misrepresentations and
                                                          9    omissions, reasonable consumers, including Plaintiff, purchased the Products to their detriment.
                                                         10    D.       The Products Are Substantially Similar
                                                         11             55.     As described herein, Plaintiff purchased the ecover Dishwasher Tablets (“Purchased
                          9255 Sunset Blvd., Suite 804




                                                         12    Product”). The additional products, ecover All Purpose Cleaner, ecover Cream Scrup, ecover
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    Delicate Wash, ecover Dishwasher Powder, ecover Dishwasher Tablets, ecover Dishwasher Tablets
                                                         14    Zero, ecover Fabric Softener (Morning Fresh), ecover Fabric Soap, ecover Laundry Detergent
                                                         15    (Alpine Mint), ecover Laundry Detergent (Lavender Field), ecover Rinse Aid, ecover Stain
                                                         16    Remover, and ecover Toilet Cleaner (“Unpurchased Products”), are substantially similar to the
                                                         17    Purchased Products.
                                                         18                     a. Defendant. All Products are manufactured, sold, marketed, advertised, labeled,
                                                         19                          and packaged by Defendant.
                                                         20                     b. Brand. All Products are sold under the ecover brand name.
                                                         21                     c. Marketing Demographics. All Products are marketed directly to consumers for
                                                         22                          personal use.
                                                         23                     d. Purpose. All Products are cleaning products.
                                                         24                     e. False Advertising Claims.         All Products contain one of the Plant-Based
                                                         25                          Representations on the Products’ labeling and packaging. In addition, all Products
                                                         26                          prominently display the Plant-Based Representations on the front label in order to
                                                         27                          focus the consumer’s attention on the Plant-Based Representations.
                                                         28                     f. Nature-Themed Imagery, Coloring, and Additional Representations. In

                                                                                                                    38
                                                              Error! Unknown document property name.              38 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 39 of 57




                                                          1                          addition, Defendant reinforces the Plant-Based Representations on each Product
                                                          2                          by displaying images of plants, including flowers and leaves, and by using green
                                                          3                          coloring. Defendant also reinforces the Plant-Based Representations on each
                                                          4                          Product through the following additional labeling statements:
                                                          5                              •    “Get nature on your side”
                                                          6                              •    “Made using renewable plant-based ingredients” or “Made using
                                                          7                                   renewable plant-based & mineral ingredients”
                                                          8                              •    “At Ecover, we have been pioneering green science for over 30 years to
                                                          9                                   make effective, plant-based cleaners by planet-loving people”
                                                         10                     g. Key Ingredients. All Products contain non-plant-based, chemically modified,
                                                         11                          and highly processed ingredients, in overlapping combinations. The Purchased
                          9255 Sunset Blvd., Suite 804




                                                         12                          Products contains non-natural ingredients that are found in the Unpurchased
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13                          Products. In addition, Defendant admits certain ingredients in each Product are
                                                         14                          synthetic.
                                                         15                     h. Misleading Effect. The misleading effect of the Products’ labels is the same for
                                                         16                          all Products.
                                                         17

                                                         18                                            CLASS ACTION ALLEGATIONS
                                                         19             56.     Class Definition. Plaintiff brings this action as a class action pursuant to Federal
                                                         20    Rules of Civil Procedure 23(b)(2) and 23(b)(3) on behalf of herself and all others similarly situated,
                                                         21    and as members of the Classes defined as follows:
                                                         22                     All residents of the United States who, within the applicable statute of
                                                                                limitations periods, purchased the Products (“Nationwide Class”); and
                                                         23
                                                                                All residents of California who, within four years prior to the filing of this
                                                         24                     Complaint, purchased the Products (“California Subclass”).
                                                         25    (“Nationwide Class” and “California Subclass,” collectively, the “Class”).
                                                         26             57.     Class Definition Exclusions. Excluded from the Class are: (i) Defendant, its assigns,
                                                         27    successors, and legal representatives; (ii) any entities in which Defendant has controlling interests;
                                                         28    (iii) federal, state, and/or local governments, including, but not limited to, their departments,

                                                                                                                     39
                                                              Error! Unknown document property name.              39 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 40 of 57




                                                          1    agencies, divisions, bureaus, boards, sections, groups, counsels, and/or subdivisions; (iv) all persons
                                                          2    presently in bankruptcy proceedings or who obtained a bankruptcy discharge in the last three years;
                                                          3    and (v) any judicial officer presiding over this matter and person within the third degree of
                                                          4    consanguinity to such judicial officer.
                                                          5             58.     Reservation of Rights to Amend the Class Definition. Plaintiff reserves the right
                                                          6    to amend or otherwise alter the class definitions presented to the Court at the appropriate time in
                                                          7    response to facts learned through discovery, legal arguments advanced by Defendant, or otherwise.
                                                          8             59.     Numerosity: Members of the Class are so numerous that joinder of all members is
                                                          9    impracticable. Upon information and belief, the Class consists of tens of thousands of purchasers
                                                         10    (if not more) dispersed throughout the United States. Accordingly, it would be impracticable to join
                                                         11    all members of the Class before the Court.
                          9255 Sunset Blvd., Suite 804




                                                         12             60.     Common Question Predominate: There are numerous and substantial questions of
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    law or fact common to all members of the Class that predominate over any individual issues.
                                                         14    Included within the common questions of law or fact are:
                                                         15                     a. Whether Defendant’s conduct constitutes an unfair method of competition, or
                                                         16                        unfair or deceptive act or practice, in violation of Civil Code section 1750, et seq.;

                                                         17                     b. Whether Defendant used deceptive representations in connection with the sale of
                                                                                   the Products in violation of Civil Code section 1750, et seq.;
                                                         18
                                                                                c. Whether Defendant represented that the Products have characteristics or quantities
                                                         19                        that they do not have in violation of Civil Code section 1750, et seq.;
                                                         20
                                                                                d. Whether Defendant advertised the Products with intent not to sell them as
                                                         21                        advertised in violation of Civil Code section 1750, et seq.;

                                                         22                     e. Whether Defendant’s labeling and advertising of the Products are untrue or
                                                                                   misleading in violation of Business and Professions Code section 17500, et seq.;
                                                         23

                                                         24                     f. Whether Defendant knew or by the exercise of reasonable care should have known
                                                                                   its labeling and advertising was and is untrue or misleading in violation of
                                                         25                        Business and Professions Code section 17500, et seq.;

                                                         26                     g. Whether Defendant’s conduct is an unfair business practice within the meaning of
                                                                                   Business and Professions Code section 17200, et seq.;
                                                         27

                                                         28                     h. Whether Defendant’s conduct is a fraudulent business practice within the meaning
                                                                                   of Business and Professions Code section 17200, et seq.;
                                                                                                                    40
                                                              Error! Unknown document property name.              40 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 41 of 57




                                                          1
                                                                                i. Whether Defendant’s conduct is an unlawful business practice within the meaning
                                                          2                        of Business and Professions Code section 17200, et seq.;

                                                          3                     j. Whether Defendant’s conduct constitutes breach of express warranty;

                                                          4                     k. Whether Plaintiff and the Class are entitled to injunctive relief;
                                                          5
                                                                                l. Whether Defendant was unjustly enriched by its unlawful conduct.
                                                          6             61.     Typicality: Plaintiff’s claims are typical of the claims of the Class Members she seeks
                                                          7    to represent because Plaintiff, like the Class Members, purchased Defendant’s misleading and
                                                          8    deceptive Product. Defendant’s unlawful, unfair and/or fraudulent actions concern the same
                                                          9    business practices described herein irrespective of where they occurred or were experienced.
                                                         10    Plaintiff and the Class sustained similar injuries arising out of Defendant’s conduct. Plaintiff’s and
                                                         11    Class Members’ claims arise from the same practices and course of conduct and are based on the
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                               same legal theories.
                                                         13             62.     Adequacy: Plaintiff is an adequate representative of the Class she seeks to represent
                                                         14    because her interests do not conflict with the interests of the Class Members Plaintiff seeks to
                                                         15    represent. Plaintiff will fairly and adequately protect Class Members’ interests and has retained
                                                         16    counsel experienced and competent in the prosecution of complex class actions, including complex
                                                         17    questions that arise in consumer protection litigation.
                                                         18             63.     Superiority and Substantial Benefit: A class action is superior to other methods for
                                                         19    the fair and efficient adjudication of this controversy, since individual joinder of all members of the
                                                         20    Class is impracticable and no other group method of adjudication of all claims asserted herein is
                                                         21    more efficient and manageable for at least the following reasons:
                                                         22
                                                                                a. The claims presented in this case predominate over any questions of law or fact,
                                                         23                        if any exist at all, affecting any individual member of the Class;

                                                         24                     b. Absent a Class, the members of the Class will continue to suffer damage and
                                                                                   Defendant’s unlawful conduct will continue without remedy while Defendant
                                                         25                        profits from and enjoys its ill-gotten gains;
                                                         26
                                                                                c. Given the size of individual Class Members’ claims, few, if any, Class Members
                                                         27                        could afford to or would seek legal redress individually for the wrongs Defendant
                                                                                   committed against them, and absent Class Members have no substantial interest
                                                         28                        in individually controlling the prosecution of individual actions;

                                                                                                                   41
                                                              Error! Unknown document property name.              41 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 42 of 57




                                                                                d. When the liability of Defendant has been adjudicated, claims of all members of
                                                         1
                                                                                   the Class can be administered efficiently and/or determined uniformly by the
                                                         2                         Court; and

                                                         3                      e. This action presents no difficulty that would impede its management by the Court
                                                                                   as a class action, which is the best available means by which Plaintiff and Class
                                                         4                         Members can seek redress for the harm caused to them by Defendant.
                                                         5              64.     Inconsistent Rulings. Because Plaintiff seeks relief for all members of the Class, the
                                                         6     prosecution of separate actions by individual members would create a risk of inconsistent or varying
                                                         7     adjudications with respect to individual members of the Class, which would establish incompatible
                                                         8     standards of conduct for Defendant.
                                                         9              65.     Injunctive/Equitable Relief. The prerequisites to maintaining a class action for
                                                         10    injunctive or equitable relief pursuant to Fed. R. Civ. P. 23(b)(2) are met as Defendant has acted or
                                                         11    refused to act on grounds generally applicable to the Class, thereby making appropriate final
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.




                                                               injunctive or equitable relief with respect to the Class as a whole.
                            Los Angeles, CA 90069




                                                         13             66.     Manageability. Plaintiff and Plaintiff’s counsel are unaware of any difficulties that
                                                         14    are likely to be encountered in the management of this action that would preclude its maintenance
                                                         15    as a class action.
                                                         16                                                   COUNT ONE
                                                         17                                Violation of the Unfair Competition Law (“UCL”)
                                                         18                          (California Business and Professions Code §§ 17200, et seq.)
                                                         19                                        (On Behalf of the California Subclass)
                                                         20             67.     Plaintiff re-alleges and incorporates by reference the allegations contained in the
                                                         21    preceding paragraphs of this complaint, as though fully set forth herein.
                                                         22             68.     This cause of action is brought pursuant to Business and Professions Code Section
                                                         23    17200, et seq., on behalf of Plaintiff and a California Subclass who purchased the Products within
                                                         24    the applicable statute of limitations.
                                                         25             69.     Defendant, in its advertising and packaging of the Products, made false and
                                                         26    misleading statements and fraudulent omissions regarding the quality and characteristics of the
                                                         27    Products, specifically, labeling the Products with the Plant-Based Representations despite the
                                                         28    Products containing numerous ingredients that do not from plants and/or from plants and minerals,

                                                                                                                     42
                                                              Error! Unknown document property name.              42 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 43 of 57




                                                          1    as well as ingredients that, through chemical processing and modification, have been materially
                                                          2    altered from their original plant-based or mineral composition. Such claims and omissions appear
                                                          3    on the labeling and packaging of the Products, which are sold at retail stores, point-of-purchase
                                                          4    displays, and online.
                                                          5             70.     Defendant’s labeling and advertising of the Products led—and continues to lead—
                                                          6    reasonable consumers, including Plaintiff, to believe that the Products only contain ingredients that
                                                          7    come from plants and/or from plants and minerals, and that were not subjected to chemical
                                                          8    modification or processing, which materially altered the ingredients’ original plant-based or mineral
                                                          9    composition. As such, reasonable consumers, including Plaintiff, believe the Products only contain
                                                         10    natural ingredients.
                                                         11             71.     Defendant’s conduct, as alleged herein, constitutes unfair, unlawful, and fraudulent
                          9255 Sunset Blvd., Suite 804




                                                         12    business practices pursuant to California Business & Professions Code sections 17200, et seq. (the
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    “UCL”). The UCL provides, in pertinent part: “Unfair competition shall mean and include unlawful,
                                                         14    unfair or fraudulent business practices and unfair, deceptive, untrue or misleading advertising[.]”
                                                         15             72.     In addition, Defendant’s use of various forms of media to advertise, call attention to,
                                                         16    or give publicity to the sale of goods or merchandise that are not as represented constitutes unfair
                                                         17    competition, unfair, deceptive, untrue or misleading advertising, and an unlawful business practice
                                                         18    within the meaning of Business and Professions Code sections 17200 and 17531, which
                                                         19    advertisements have deceived and are likely to deceive the consuming public, in violation of
                                                         20    Business and Professions Code Section 17200.
                                                         21             73.     Defendant failed to avail itself of reasonably available, lawful alternatives to further
                                                         22    its legitimate business interests.
                                                         23             74.     All of the conduct alleged herein occurred and continues to occur in Defendant’s
                                                         24    business. Defendant’s wrongful conduct is part of a pattern, practice and/or generalized course of
                                                         25    conduct, which will continue on a daily basis until Defendant voluntarily alters its conduct or is
                                                         26    otherwise ordered to do so.
                                                         27             75.     Pursuant to Business and Professions Code sections 17203 and 17535, Plaintiff and
                                                         28    the members of the California Subclass seek an order of this Court enjoining Defendant from

                                                                                                                   43
                                                              Error! Unknown document property name.              43 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 44 of 57




                                                          1    continuing to engage, use, or employ its practices of labeling and advertising the sale and use of the
                                                          2    Products. Likewise, Plaintiff and the members of the California Subclass seek an order requiring
                                                          3    Defendant to disclose such misrepresentations, and to preclude Defendant’s failure to disclose the
                                                          4    existence and significance of said misrepresentations.
                                                          5             76.     Plaintiff and the California Subclass have suffered injury in fact and have lost money
                                                          6    or property as a result of and in reliance upon Defendant’s false representations.
                                                          7             77.     Plaintiff and the California Subclass would not have purchased the Products but for
                                                          8    the Plant-Based Representations.
                                                          9             78.     The UCL prohibits unfair competition and provides, in pertinent part, that “unfair
                                                         10    competition shall mean and include unlawful, unfair or fraudulent business practices and unfair,
                                                         11    deceptive, untrue or misleading advertising.” Cal. Bus & Prof. Code § 17200.
                          9255 Sunset Blvd., Suite 804




                                                         12             79.     Defendant’s unfair, fraudulent, and unlawful conduct described herein constitutes
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    malicious, oppressive, and/or fraudulent conduct warranting an award of punitive damages as
                                                         14    permitted by law. Defendant’s misconduct is malicious as Defendant acted with the intent to cause
                                                         15    Plaintiff and consumers to pay for Products that they were not, in fact, receiving. Defendant
                                                         16    willfully and knowingly disregarded the rights of Plaintiff and consumers as Defendant was, at all
                                                         17    times, aware of the probable dangerous consequences of its conduct and deliberately failed to avoid
                                                         18    misleading consumers, including Plaintiff. Defendant’s misconduct is oppressive as, at all relevant
                                                         19    times, said conduct was so vile, base, and/or contemptible that reasonable people would look down
                                                         20    upon it and/or otherwise would despise such corporate misconduct. Said misconduct subjected
                                                         21    Plaintiff and consumers to cruel and unjust hardship in knowing disregard of their rights.
                                                         22    Defendant’s misconduct is fraudulent as Defendant intentionally misrepresented and/or concealed
                                                         23    material facts with the intent to deceive Plaintiff and consumers. The wrongful conduct constituting
                                                         24    malice, oppression, and/or fraud was committed, authorized, adopted, approved, and/or ratified by
                                                         25    officers, directors, and/or managing agents of Defendant.
                                                         26                                                A. “Unfair” Prong
                                                         27             80.     Under California’s Unfair Competition Law, Cal. Bus. & Prof. Code Section 17200,
                                                         28    et seq., a challenged activity is “unfair” when “any injury it causes outweighs any benefits provided

                                                                                                                   44
                                                              Error! Unknown document property name.              44 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 45 of 57




                                                          1    to consumers and the injury is one that the consumers themselves could not reasonably avoid.”
                                                          2    Camacho v. Auto Club of Southern California, 142 Cal.App.4th 1394, 1403 (2006).
                                                          3             81.     Defendant’s action of mislabeling the Products with the Plant-Based Representations
                                                          4    does not confer any benefit to consumers; rather, doing so causes injuries to consumers, who do not
                                                          5    receive products commensurate with their reasonable expectations, overpay for the Products,
                                                          6    and receive Products of lesser standards than what they reasonably expected to receive.
                                                          7             82.     Consumers cannot avoid any of the injuries caused by Defendant’s deceptive labeling
                                                          8    and/or advertising of the Products.
                                                          9             83.     Accordingly, the injuries caused by Defendant’s deceptive labeling and/or advertising
                                                         10    do not outweigh any benefits.
                                                         11             84.     Some courts conduct a balancing test to decide if a challenged activity amounts to
                          9255 Sunset Blvd., Suite 804




                                                         12    unfair conduct under California Business and Professions Code Section 17200. They “weigh the
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    utility of the defendant’s conduct against the gravity of the harm to the alleged victim.” Davis v.
                                                         14    HSBC Bank Nevada, N.A., 691 F.3d 1152, 1169 (9th Cir. 2012).
                                                         15             85.     Here, Defendant’s conduct of labeling the Products with the Plant-Based
                                                         16    Representations has no utility and financially harms purchasers. Thus, the utility of Defendant’s
                                                         17    conduct is vastly outweighed by the gravity of harm.
                                                         18             86.     Some courts require that “unfairness must be tethered to some legislative declared
                                                         19    policy or proof of some actual or threatened impact on competition.” Lozano v. AT&T Wireless
                                                         20    Servs. Inc., 504 F. 3d 718, 735 (9th Cir. 2007).
                                                         21             87.     Defendant’s labeling and advertising of the Products, as alleged herein, is false,
                                                         22    deceptive, misleading, and unreasonable, and constitutes unfair conduct.
                                                         23             88.     Defendant knew or should have known of its unfair conduct.
                                                         24             89.     As alleged in the preceding paragraphs, Defendant’s misrepresentations, constitute an
                                                         25    unfair business practice within the meaning of California Business and Professions Code Section
                                                         26    17200.
                                                         27             90.     There existed reasonably available alternatives to further Defendant’s legitimate
                                                         28    business interests, other than the conduct described herein. Defendant could have refrained from

                                                                                                                  45
                                                              Error! Unknown document property name.              45 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 46 of 57




                                                          1    labeling the Products with the Plant-Based Representations.
                                                          2             91.     All of the conduct alleged herein occurs and continues to occur in Defendant’s
                                                          3    business. Defendant’s wrongful conduct is part of a pattern or generalized course of conduct.
                                                          4             92.     Pursuant to Business and Professions Code Sections 17203, Plaintiff and the
                                                          5    California Subclass seek an order of this Court enjoining Defendant from continuing to engage, use,
                                                          6    or employ its practices of labeling the Products with the Plant-Based Representations.
                                                          7             93.     Plaintiff and the California Subclass have suffered injury in fact and have lost money
                                                          8    as a result of Defendant’s unfair conduct. Plaintiff and the California Subclass paid an unwarranted
                                                          9    premium for the Products. Specifically, Plaintiff and the California Subclass paid for Products that
                                                         10    contained ingredients that are non-natural, synthetic, and/or highly processed. Plaintiff and the
                                                         11    California Subclass would not have purchased the Products, or would have paid substantially less
                          9255 Sunset Blvd., Suite 804




                                                         12    for the Products, if they had known that the Products’ advertising and labeling were deceptive.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    Accordingly, Plaintiff seeks damages, restitution, and/or disgorgement of ill-gotten gains pursuant
                                                         14    to the UCL.
                                                         15                                             B.    “Fraudulent” Prong
                                                         16             94.     California Business and Professions Code sections 17200, et seq., considers conduct
                                                         17    fraudulent (and prohibits said conduct) if it is likely to deceive members of the public. Bank of the
                                                         18    West v. Superior Court, 2 Cal. 4th 1254, 1267 (1992).
                                                         19             95.     Defendant’s        conduct   of mislabeling   the   Products with   the   Plant-Based
                                                         20    Representations is likely to deceive members of the public and is false, deceptive, misleading, and
                                                         21    unreasonable, and constitutes fraudulent conduct.
                                                         22             96.     Defendant knew or should have known of its fraudulent conduct.
                                                         23             97.     As alleged herein, Defendant’s misrepresentations constitute a fraudulent business
                                                         24    practice in violation of California Business & Professions Code section 17200.
                                                         25             98.     Defendant had reasonably available alternatives to further its legitimate business
                                                         26    interests, other than the conduct described herein. Defendant could have refrained from labeling the
                                                         27    Products with the Plant-Based Representations.
                                                         28             99.     All of the conduct alleged herein occurs and continues to occur in Defendant’s

                                                                                                                     46
                                                              Error! Unknown document property name.              46 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 47 of 57




                                                          1    business. Defendant’s wrongful conduct is part of a pattern or generalized course of conduct.
                                                          2             100. Pursuant to Business and Professions Code section 17203, Plaintiff and the California
                                                          3    Subclass seek an order of this Court enjoining Defendant from continuing to engage, use, or employ
                                                          4    its practice of labeling the Products with the Plant-Based Representations.
                                                          5             101. Plaintiff and the California Subclass have suffered injury in fact and have lost money
                                                          6    as a result of Defendant’s fraudulent conduct. Plaintiff paid an unwarranted premium for the
                                                          7    Products. Specifically, Plaintiff and the California Subclass paid for products that they believed
                                                          8    only contain ingredients that come from plants and/or from plants and minerals, and that were not
                                                          9    subjected to chemical modification or processing, which materially altered the ingredients’ original
                                                         10    plant-based or mineral composition. Plaintiff and the California Subclass would not have purchased
                                                         11    the Products if they had known that the Plant-Based Representations were false. Accordingly,
                          9255 Sunset Blvd., Suite 804




                                                         12    Plaintiff seeks damages, restitution, and/or disgorgement of ill-gotten gains pursuant to the UCL.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13                                              C.   “Unlawful” Prong
                                                         14             102. California Business and Professions Code sections 17200, et seq., identifies violations
                                                         15    of other laws as “unlawful practices that the unfair competition law makes independently
                                                         16    actionable.” Velazquez v. GMAC Mortg. Corp., 605 F. Supp. 2d 1049, 1068 (C.D. Cal. 2008).
                                                         17             103. Here, Defendant’s labeling and advertising of the Products, as alleged herein, violates
                                                         18    California Civil Code Section 1750, et seq. and California Business and Professions Code sections
                                                         19    17500, et seq.
                                                         20             104. Defendant’s packaging, labeling, and advertising of the Products, as alleged herein,
                                                         21    are false, deceptive, misleading, and unreasonable, and constitute unlawful conduct.
                                                         22             105. Defendant knew or should have known of its unlawful conduct.
                                                         23             106. As alleged herein, Defendant’s misrepresentations constitute an unlawful business
                                                         24    practice within the meaning of California Business and Professions Code section 17200.
                                                         25             107. Additionally, Defendant’s misrepresentations of material facts, as set forth herein,
                                                         26    violate California Civil Code sections 1572, 1573, 1709, 1710, 1711, and 1770, as well as the
                                                         27    common law.
                                                         28             108. Defendant’s conduct in making the representations described herein constitutes a

                                                                                                                  47
                                                              Error! Unknown document property name.              47 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 48 of 57




                                                          1    knowing failure to adopt policies in accordance with and/or adherence to applicable laws, as set
                                                          2    forth herein, all of which are binding upon and burdensome to their competitors. This conduct
                                                          3    engenders an unfair competitive advantage for Defendant, thereby constituting an unfair, fraudulent
                                                          4    and/or unlawful business practice under California Business & Professions Code sections 17200-
                                                          5    17208.
                                                          6             109. There were reasonably available alternatives to further Defendant’s legitimate
                                                          7    business interests other than the conduct described herein. Defendant could have refrained from
                                                          8    making the Plant-Based Representations and/or omitting that the Products contained ingredients
                                                          9    that are not plant based, chemically modified, and/or highly processed.
                                                         10             110. All of the conduct alleged herein occurred and continues to occur in
                                                         11    Defendant’s business. Defendant’s wrongful conduct is part of a pattern or generalized course of
                          9255 Sunset Blvd., Suite 804




                                                         12    conduct.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13             111. Pursant to Business and Professions Code section 17203, Plaintiff and the California
                                                         14    Subclass seek an order of this Court enjoining Defendant from continuing to engage, use, or employ
                                                         15    its practice of false and deceptive labeling and advertising of the Products.
                                                         16             112. Plaintff and the California Subclass have suffered injury in fact and have lost money
                                                         17    as a result of Defendant’s unlawful conduct. Plaintiff and the California Subclass paid an
                                                         18    unwarranted premium for the Products. Plaintiff and the California Subclass would not have
                                                         19    purchased the Products if they had known that the Plant-Based Representations were
                                                         20    untrue. Accordingly, Plaintiff seeks damages, restitution, and/or disgorgement of ill-gotten gains
                                                         21    pursuant to the UCL.
                                                         22                                                   COUNT TWO
                                                         23                                 Violation of the False Advertising Law (“FAL”)
                                                         24                           (California Business & Professions Code §§ 17500, et seq.)
                                                         25                                        (On Behalf of the California Subclass)
                                                         26             113. Plaintiff re-alleges and incorporates by reference all allegations contained in the
                                                         27    complaint, as though fully set forth herein.
                                                         28             114. Plaintiff brings this claim individually and on behalf of the California Subclass who

                                                                                                                     48
                                                              Error! Unknown document property name.              48 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 49 of 57




                                                          1    purchased the Products within the applicable statute of limitations.
                                                          2             115. California Business & Professions Code section 17500 prohibits “unfair, deceptive,
                                                          3    untrue or misleading advertising[.]”
                                                          4             116. Defendant violated section 17500 when it represented, through its false and
                                                          5    misleading advertising and other express representations, that Defendant’s Products possessed
                                                          6    characteristics and value that they did not actually have.
                                                          7             117. Defendant’s deceptive practices were specifically designed to induce reasonable
                                                          8    consumers, like Plaintiff, to purchase the Products. Defendant’s uniform, material representations
                                                          9    and omissions regarding the Products were likely to deceive, and Defendant knew or should have
                                                         10    known that its uniform representations and omissions were untrue and misleading. Plaintiff
                                                         11    purchased the Products in reliance on the representations made by Defendant, as alleged herein.
                          9255 Sunset Blvd., Suite 804




                                                         12             118. Plaintiff and members of the California Subclass have been directly and proximately
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    injured by Defendant’s conduct in ways including, but not limited to, the monies paid to Defendant
                                                         14    for the Products that lacked the characteristics advertised, interest lost on those monies, and
                                                         15    consumers’ unwitting support of a business enterprise that promotes deception and undue greed to
                                                         16    the detriment of consumers, such as Plaintiff and the California Subclass members.
                                                         17             119. The above acts of Defendant, in disseminating materially misleading and deceptive
                                                         18    representations and statements throughout California to consumers, including Plaintiff and members
                                                         19    of the California Subclass, were and are likely to deceive reasonable consumers in violation of
                                                         20    section 17500.
                                                         21             120. In making and disseminating the statements alleged herein, Defendant knew or should
                                                         22    have known that the statements were untrue or misleading, and acted in violation of section 17500.
                                                         23             121. Defendant continues to engage in unlawful, unfair and deceptive practices in violation
                                                         24    of section 17500.
                                                         25             122. As a direct and proximate result of Defendant’s unlawful conduct in violation of
                                                         26    section 17500, Plaintiff and members of the California Subclass, pursuant to section 17535, are
                                                         27    entitled to an order of this Court enjoining such future wrongful conduct on the part of Defendant,
                                                         28    and requiring Defendant to disclose the true nature of its misrepresentations. Plaintiff has no

                                                                                                                  49
                                                              Error! Unknown document property name.              49 COMPLAINT
                                                                                                       CLASS ACTION
                                                                     Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 50 of 57




                                                          1    adequate remedy at law. Without equitable relief, Defendant’s unfair, deceptive, untrue, and
                                                          2    misleading practices will continue to harm Plaintiff and the Class.
                                                          3             123. As a direct and proximate result of Defendant’s unlawful conduct in violation of
                                                          4    section 17500, Plaintiff and members of the California Subclass were harmed and suffered financial
                                                          5    losses in the dollar amount to be proven at the time of trial that Plaintiff and the California Subclass
                                                          6    members paid for the misrepresented attributes of the Products, up to and including the full purchase
                                                          7    price of the Products. Plaintiff seeks an award under the FAL of damages, restitution, and/or
                                                          8    disgorgement of this dollar amount for Plaintiff’s and the California Subclass members’ purchases
                                                          9    of the Products.
                                                         10             124. Defendant’s unfair, fraudulent, and unlawful conduct described herein constitutes
                                                         11    malicious, oppressive, and/or fraudulent conduct warranting an award of punitive damages as
                          9255 Sunset Blvd., Suite 804




                                                         12    permitted by law. Defendant’s misconduct is malicious as Defendant acted with the intent to cause
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    Plaintiff and consumers to pay for Products that they were not, in fact, receiving. Defendant
                                                         14    willfully and knowingly disregarded the rights of Plaintiff and consumers as Defendant was aware
                                                         15    of the probable dangerous consequences of its conduct and deliberately failed to avoid misleading
                                                         16    consumers, including Plaintiff. Defendant’s misconduct is oppressive as, at all relevant times, said
                                                         17    conduct was so vile, base, and/or contemptible that reasonable people would look down upon it
                                                         18    and/or otherwise would despise such corporate misconduct. Said misconduct subjected Plaintiff
                                                         19    and consumers to cruel and unjust hardship in knowing disregard of their rights. Defendant’s
                                                         20    misconduct is fraudulent as Defendant, at all relevant times, intentionally misrepresented and/or
                                                         21    concealed material facts with the intent to deceive Plaintiff and consumers. The wrongful conduct
                                                         22    constituting malice, oppression, and/or fraud was committed, authorized, adopted, approved, and/or
                                                         23    ratified by officers, directors, and/or managing agents of Defendant.
                                                         24    ///
                                                         25    ///
                                                         26    ///
                                                         27    ///
                                                         28    ///

                                                                                                                  50
                                                              Error! Unknown document property name.              50 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 51 of 57




                                                          1                                                  COUNT THREE
                                                          2                          Violation of the Consumers Legal Remedies Act (“CLRA”)
                                                          3                                       (California Civil Code §§ 1750, et seq.)
                                                          4                                        (On Behalf of the California Subclass)
                                                          5             125. Plaintiff re-alleges and incorporates by reference all allegations contained in the
                                                          6    complaint, as though fully set forth herein.
                                                          7             126. Plaintiff brings this claim individually and on behalf of the California Subclass who
                                                          8    purchased the Products within the applicable statute of limitations.
                                                          9             127. Plaintiff brings this action pursuant to California’s Consumers Legal Remedies Act
                                                         10    (“CLRA”), codified at Cal. Civ. Code §§ 1750, et seq.
                                                         11             128. The CLRA provides that “unfair methods of competition and unfair or deceptive acts
                          9255 Sunset Blvd., Suite 804




                                                         12    or practices undertaken by any person in a transaction intended to result or which results in the sale
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    or lease of goods or services to any consumer are unlawful.”
                                                         14             129. The Products are “goods,” as defined by the CLRA in California Civil Code §1761(a).
                                                         15             130. Defendant is a “person,” as defined by the CLRA in California Civil Code §1761(c).
                                                         16             131. Plaintiff and members of the California Subclass are “consumers,” as defined by the
                                                         17    CLRA in California Civil Code §1761(d).
                                                         18             132. Purchase of the Products by Plaintiff and members of the California Subclass are
                                                         19    “transactions,” as defined by the CLRA in California Civil Code §1761(e).
                                                         20             133. Defendant violated Section 1770(a)(5) by representing that the Products have
                                                         21    “characteristics, . . . uses [or] benefits . . . which [they] do not have” in that the Products are falsely
                                                         22    labeled and advertised, as described herein. Defendant knew that consumers will often pay more
                                                         23    for products with the Plant-Based Representations and have unfairly profited from the false and
                                                         24    misleading claims.
                                                         25             134. Similarly, Defendant violated section 1770(a)(7) by representing that the Products
                                                         26    “are of a particular standard, quality, or grade . . . if they are of another” by falsely and deceptively
                                                         27    labeling and advertising the Products, as described herein.
                                                         28             135. In addition, Defendant violated section 1770(a)(9) by advertising the Products “with

                                                                                                                     51
                                                              Error! Unknown document property name.              51 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 52 of 57




                                                          1    intent not to sell them as advertised” in that the Products are falsely labeled and advertised, as
                                                          2    described herein.
                                                          3             136. Defendant’s uniform and material representations and omissions regarding the
                                                          4    Products were likely to deceive, and Defendant knew or should have known that its representations
                                                          5    and omissions were untrue and misleading.
                                                          6             137. Plaintiff and members of the California Subclass could not have reasonably avoided
                                                          7    such injury. Plaintiff and members of the California Subclass were unaware of the existence of the
                                                          8    facts that Defendant suppressed and failed to disclose, and Plaintiff and members of the California
                                                          9    Subclass would not have purchased the Products and/or would have purchased them on different
                                                         10    terms had they known the truth.
                                                         11             138. Plaintiff and members of the California Subclass have been directly and proximately
                          9255 Sunset Blvd., Suite 804




                                                         12    injured by Defendant’s conduct. Such injury includes, but is not limited to, the purchase price of the
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    Products and/or the portion of the price paid for the misrepresented attributes of the Products.
                                                         14             139. Given that Defendant’s conduct violated section 1770(a), Plaintiff and members of
                                                         15    the California Subclass are entitled to seek and seek injunctive relief to put an end to Defendant’s
                                                         16    violations of the CLRA.
                                                         17             140. Moreover, Defendant’s conduct is malicious, fraudulent, and wanton in that
                                                         18    Defendant intentionally misled and withheld material information from consumers to increase the
                                                         19    sale of the Products.
                                                         20             141. Concurrent with the filing of this Complaint, pursuant to California Civil Code section
                                                         21    1782, Plaintiff, on Plaintiff’s behalf and on behalf of members of the Class, notified Defendant of
                                                         22    its violations of the Consumers Legal Remedies Act. At the appropriate time, Plaintiff will amend
                                                         23    the operative complaint to seek damages pursuant to the CLRA, in addition to equitable and
                                                         24    injunctive relief, and request that this Court enter such orders or judgments as may be necessary to
                                                         25    restore to any person in interest any money that may have been acquired in violation of the CLRA,
                                                         26    and for such other relief as is provided under California Civil Code section 1780.
                                                         27             142. Plaintiff further requests that the Court enjoin Defendant from continuing to employ
                                                         28    the unlawful methods, acts, and practices alleged herein pursuant to section 1780(a)(2), and

                                                                                                                  52
                                                              Error! Unknown document property name.              52 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 53 of 57




                                                          1    otherwise require Defendant to take corrective action necessary to dispel the public misperception
                                                          2    engendered, fostered, and facilitated through Defendant’s False Advertising Claims.
                                                          3                                                 COUNT FOUR
                                                          4                                            Breach of Express Warranty
                                                          5                          (On Behalf of the Nationwide Class and California Subclass)
                                                          6             143. Plaintiff re-alleges and incorporates by reference all allegations contained in the
                                                          7    complaint, as though fully set forth herein.
                                                          8             144. Plaintiff brings this claim individually and on behalf of the Nationwide Class and
                                                          9    California Subclass (the Class) who purchased the Products within the applicable statute of
                                                         10    limitations.
                                                         11             145. Defendant made promises and affirmations of fact on the Products’ packaging and
                          9255 Sunset Blvd., Suite 804




                                                         12    labeling, and through their marketing and advertising, as described herein. This labeling and
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    advertising constitute express warranties and became part of the basis of the bargain between
                                                         14    Plaintiff and members of the Class, and Defendant.
                                                         15             146. Defendant purports, through the Products’ labeling and advertising, to create express
                                                         16    warranties that the Products only contain ingredients that come from plants and/or from plants and
                                                         17    minerals, and that are not subject to chemical modification or processing, which materially alters
                                                         18    the ingredients’ original plant-based or mineral composition.
                                                         19             147. However, contrary to Defendant’s express warranties about the nature of the Products,
                                                         20    the Products contain numerous ingredients that do not come from plants or minerals whatsoever. In
                                                         21    fact, Defendant admits many of the ingredients in the Products are synthetic. In addition, the
                                                         22    Products contain numerous ingredients that have been subjected to chemical modification or
                                                         23    processing, which materially altered the ingredients’ original plant-based or mineral composition.
                                                         24    Accordingly, the Products are not what Defendant represented them to be.
                                                         25             148. As a result, Defendant breached its express warranties about the Products because the
                                                         26    Products do not conform to Defendant’s affirmations and promises.
                                                         27             149. As a direct and proximate result of Defendant’s breach of express warranty, Plaintiff
                                                         28    and members of the Class were harmed in the amount of the purchase price they paid for the

                                                                                                                   53
                                                              Error! Unknown document property name.              53 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 54 of 57




                                                          1    Products. Further, Plaintiff and members of the Class have suffered and continue to suffer economic
                                                          2    losses and other damages including, but not limited to, the amounts paid for the Products, and any
                                                          3    interest that would have accrued on those monies, in an amount to be proven at trial. Accordingly,
                                                          4    Plaintiff seeks a monetary award for breach of express warranty of damages, restitution, and/or
                                                          5    disgorgement of ill-gotten gains to compensate Plaintiff and the Class for said monies, as well as
                                                          6    injunctive relief to enjoin Defendant’s misconduct to prevent ongoing and future harm that will
                                                          7    result.
                                                          8              150. Defendant’s unfair, fraudulent, and unlawful conduct described herein constitutes
                                                          9    malicious, oppressive, and/or fraudulent conduct warranting an award of punitive damages as
                                                         10    permitted by law. Defendant’s misconduct is malicious as Defendant acted with the intent to cause
                                                         11    Plaintiff and consumers to pay for Products that they were not, in fact, receiving. Defendant
                          9255 Sunset Blvd., Suite 804




                                                         12    willfully and knowingly disregarded the rights of Plaintiff and consumers as Defendant was aware
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    of the probable dangerous consequences of its conduct and deliberately failed to avoid misleading
                                                         14    consumers, including Plaintiff. Defendant’s misconduct is oppressive as, at all relevant times, said
                                                         15    conduct was so vile, base, and/or contemptible that reasonable people would look down upon it
                                                         16    and/or otherwise would despise such corporate misconduct. Said misconduct subjected Plaintiff
                                                         17    and consumers to cruel and unjust hardship in knowing disregard of their rights. Defendant’s
                                                         18    misconduct is fraudulent as Defendant, at all relevant times, intentionally misrepresented and/or
                                                         19    concealed material facts with the intent to deceive Plaintiff and consumers. The wrongful conduct
                                                         20    constituting malice, oppression, and/or fraud was committed, authorized, adopted, approved, and/or
                                                         21    ratified by officers, directors, and/or managing agents of Defendant.
                                                         22                                                 COUNT FIVE
                                                         23                                               Unjust Enrichment
                                                         24                          (On Behalf of the Nationwide Class and California Subclass)
                                                         25              151. Plaintiff re-alleges and incorporates by reference all allegations contained in the
                                                         26    complaint, as though fully set forth herein.
                                                         27              152. Plaintiff brings this claim individually and on behalf of the Nationwide Class and
                                                         28    California Subclass (the Class) who purchased the Products within the applicable statute of

                                                                                                                  54
                                                              Error! Unknown document property name.              54 COMPLAINT
                                                                                                       CLASS ACTION
                                                                     Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 55 of 57




                                                          1    limitations.
                                                          2             153. By purchasing the Products, Plaintiff and members of the Class conferred a benefit on
                                                          3    Defendant in the form of the purchase price of the Products.
                                                          4             154. Defendant had knowledge of such benefit.
                                                          5             155. Defendant appreciated the benefit because, were consumers not to purchase the
                                                          6    Products, Defendant would not generate revenue from the sales of the Products.
                                                          7             156. Defendant’s acceptance and retention of the benefit is inequitable and unjust because
                                                          8    the benefit was obtained by Defendant’s fraudulent and misleading representations and omissions.
                                                          9             157. Equity cannot in good conscience permit Defendant to be economically enriched from
                                                         10    such actions at the expense of Plaintiff and members of the Class. Accordingly, Plaintiff seeks an
                                                         11    award pursuant to this cause of action for unjust enrichment of restitution and/or disgorgement of
                          9255 Sunset Blvd., Suite 804




                                                         12    ill-gotten gains in the amount of the purchase price for the Products, as well as injunctive relief to
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    prevent ongoing and future harm that will result from the ongoing False Advertising Claims.
                                                         14             158. Defendant’s unfair, fraudulent, and unlawful conduct described herein constitutes
                                                         15    malicious, oppressive, and/or fraudulent conduct warranting an award of punitive damages as
                                                         16    permitted by law. Defendant’s misconduct is malicious as Defendant acted with the intent to cause
                                                         17    Plaintiff and consumers to pay for Products that they were not, in fact, receiving. Defendant
                                                         18    willfully and knowingly disregarded the rights of Plaintiff and consumers as Defendant was aware
                                                         19    of the probable dangerous consequences of their conduct and deliberately failed to avoid misleading
                                                         20    consumers, including Plaintiff. Defendant’s misconduct is oppressive as, at all relevant times, said
                                                         21    conduct was so vile, base, and/or contemptible that reasonable people would look down upon it
                                                         22    and/or otherwise would despise such corporate misconduct. Said misconduct subjected Plaintiff and
                                                         23    consumers to cruel and unjust hardship in knowing disregard of their rights. Defendant’s
                                                         24    misconduct is fraudulent as Defendant, at all relevant times, intentionally misrepresented and/or
                                                         25    concealed material facts with the intent to deceive Plaintiff and consumers. The wrongful conduct
                                                         26    constituting malice, oppression, and/or fraud was committed, authorized, adopted, approved, and/or
                                                         27    ratified by officers, directors, and/or managing agents of Defendant.
                                                         28    ///

                                                                                                                  55
                                                              Error! Unknown document property name.              55 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 56 of 57




                                                          1                                             PRAYER FOR RELIEF
                                                          2             WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, prays
                                                          3    for judgment against Defendant as follows:
                                                          4                a. For an order certifying this action as a class action;
                                                          5                b. For an order declaring that Defendant’s conduct violates the statutes and laws
                                                                              referenced herein;
                                                          6
                                                                           c. For an order requiring Defendant to immediately cease and desist from selling the
                                                          7                   unlawful Products in violation of law; enjoining Defendant from continuing to market,
                                                                              advertise, distribute, and sell the Products in the unlawful manner described herein;
                                                          8                   and ordering Defendant to engage in corrective action;
                                                          9                d. For an order awarding restitution, monetary damages, and/or disgorgement of
                                                                              wrongful profits consistent with applicable law;
                                                         10
                                                                           e. For an order awarding pre-and post-judgment interest;
                                                         11
                                                                           f. For an order awarding attorneys’ fees and costs;
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                                           g. For an order awarding punitive damages; and
                                                         13
                                                                           h. For such other and further relief as the Court deems just and proper.
                                                         14

                                                         15     Dated: January 14, 2021
                                                         16                                                      Respectfully submitted,

                                                         17                                                      CLARKSON LAW FIRM
                                                                                                                 By:
                                                         18
                                                                                                                 /s/ Katherine A. Bruce
                                                         19                                                           RYAN J. CLARKSON
                                                                                                                      SHIREEN M. CLARKSON
                                                         20                                                           KATHERINE A. BRUCE
                                                         21
                                                                                                                 MOON LAW APC
                                                         22                                                      By:

                                                         23                                                      /s/ Christopher D. Moon
                                                                                                                      CHRISTOPHER D. MOON
                                                         24                                                           KEVIN O. MOON
                                                         25                                                      Attorneys for Plaintiff
                                                         26

                                                         27

                                                         28

                                                                                                                  56
                                                              Error! Unknown document property name.              56 COMPLAINT
                                                                                                       CLASS ACTION
                                                                    Case 3:21-cv-00413-TSH Document 1 Filed 01/15/21 Page 57 of 57




                                                          1                                            DEMAND FOR JURY TRIAL
                                                          2            Plaintiff hereby demands a trial by jury on all issues and causes of action so triable.
                                                          3

                                                          4     Dated: January 14, 2021
                                                          5                                                     Respectfully submitted,

                                                          6                                                     CLARKSON LAW FIRM
                                                                                                                By:
                                                          7
                                                                                                                /s/ Katherine A. Bruce
                                                          8                                                          RYAN J. CLARKSON
                                                                                                                     SHIREEN M. CLARKSON
                                                          9                                                          KATHERINE A. BRUCE
                                                         10                                                     MOON LAW APC
                                                         11                                                     By:
                          9255 Sunset Blvd., Suite 804




                                                         12                                                     /s/ Christopher D. Moon
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                                                                                     CHRISTOPHER D. MOON
                                                         13                                                          KEVIN O. MOON

                                                         14                                                     Attorneys for Plaintiff

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                                  57
                                                              Error! Unknown document property name.             57JURY TRIAL
                                                                                                        DEMAND FOR
